Fill in this information to identify the case:

            Ryan's Electrical Services, LLC
Debtor Name __________________________________________________________________


                                        Northern District
United States Bankruptcy Court for the: _______  Districtofof________
                                                              Iowa
                                                                                                                                                                 ✔ Check if this is an
                                                                                                                                                                 
Case number: 20-00411
             _________________________
                                                                                                                                                                    amended filing




Official Form 425C

Monthly Operating Report for Small Business Under Chapter 11                                                                                                                         12/17

Month:                 April
                      ___________                                                                                                           Date report filed:    05/27/2020
                                                                                                                                                                  ___________
                                                                                                                                                                  MM / DD / YYYY

                  Electrical Contractor
Line of business: ________________________                                                                                                  NAISC code:           ___________

In accordance with title 28, section 1746, of the United States Code, I declare under penalty of perjury
that I have examined the following small business monthly operating report and the accompanying
attachments and, to the best of my knowledge, these documents are true, correct, and complete.

Responsible party:                           Ryan's Electrical Services LLC
                                             ____________________________________________
                                              Ryan Etten President
                                                                    Digitally signed by Ryan Etten President
                                                                    DN: cn=Ryan Etten President, o, ou, email=ryan.etten@res-ia.com, c=US


Original signature of responsible party      ____________________________________________
                                                                    Date: 2020.05.27 14:59:10 -05'00'




Printed name of responsible party            Ryan Etten
                                             ____________________________________________


              1. Questionnaire
    Answer all questions on behalf of the debtor for the period covered by this report, unless otherwise indicated.
                                                                                                                                                                       Yes     No        N/A
          If you answer No to any of the questions in lines 1-9, attach an explanation and label it Exhibit A.

    1.   Did the business operate during the entire reporting period?                                                                                                  
                                                                                                                                                                       ✔                
    2.   Do you plan to continue to operate the business next month?                                                                                                   ✔
                                                                                                                                                                                       
    3.   Have you paid all of your bills on time?                                                                                                                      
                                                                                                                                                                       ✔                
    4.   Did you pay your employees on time?                                                                                                                           
                                                                                                                                                                       ✔                
    5.   Have you deposited all the receipts for your business into debtor in possession (DIP) accounts?                                                               
                                                                                                                                                                       ✔                
    6.   Have you timely filed your tax returns and paid all of your taxes?                                                                                            
                                                                                                                                                                       ✔                
    7.   Have you timely filed all other required government filings?                                                                                                  
                                                                                                                                                                       ✔                
    8.   Are you current on your quarterly fee payments to the U.S. Trustee or Bankruptcy Administrator?                                                                               
                                                                                                                                                                                         ✔

    9.   Have you timely paid all of your insurance premiums?                                                                                                          
                                                                                                                                                                       ✔                
          If you answer Yes to any of the questions in lines 10-18, attach an explanation and label it Exhibit B.
    10. Do you have any bank accounts open other than the DIP accounts?                                                                                                       ✔
                                                                                                                                                                                        
    11. Have you sold any assets other than inventory?                                                                                                                        
                                                                                                                                                                               ✔         
    12. Have you sold or transferred any assets or provided services to anyone related to the DIP in any way?                                                                 
                                                                                                                                                                               ✔         
    13. Did any insurance company cancel your policy?                                                                                                                         ✔
                                                                                                                                                                                        
    14. Did you have any unusual or significant unanticipated expenses?                                                                                                       ✔
                                                                                                                                                                                        
    15. Have you borrowed money from anyone or has anyone made any payments on your behalf?                                                                                   ✔
                                                                                                                                                                                        
    16. Has anyone made an investment in your business?                                                                                                                       ✔
                                                                                                                                                                                        
Official Form 425C                           Monthly Operating Report for Small Business Under Chapter 11                                                                  page 1
Debtor Name   Ryan's  Electrical Services, LLC
              _______________________________________________________                             20-00411
                                                                                      Case number_____________________________________




    17. Have you paid any bills you owed before you filed bankruptcy?                                                     
                                                                                                                          ✔             
    18. Have you allowed any checks to clear the bank that were issued before you filed bankruptcy?                              
                                                                                                                                  ✔      


              2. Summary of Cash Activity for All Accounts

    19. Total opening balance of all accounts
                                                                                                                                44,171.14
                                                                                                                             $ __________
        This amount must equal what you reported as the cash on hand at the end of the month in the previous
        month. If this is your first report, report the total cash on hand as of the date of the filing of this case.

    20. Total cash receipts
        Attach a listing of all cash received for the month and label it Exhibit C. Include all
        cash received even if you have not deposited it at the bank, collections on
        receivables, credit card deposits, cash received from other parties, or loans, gifts, or
        payments made by other parties on your behalf. Do not attach bank statements in
        lieu of Exhibit C.
        Report the total from Exhibit C here.                                                            150,259.43
                                                                                                      $ __________

    21. Total cash disbursements
        Attach a listing of all payments you made in the month and label it Exhibit D. List the
        date paid, payee, purpose, and amount. Include all cash payments, debit card
        transactions, checks issued even if they have not cleared the bank, outstanding
        checks issued before the bankruptcy was filed that were allowed to clear this month,
        and payments made by other parties on your behalf. Do not attach bank statements
        in lieu of Exhibit D.
                                                                                                      - $ __________
                                                                                                          188,841.94
        Report the total from Exhibit D here.

    22. Net cash flow
                                                                                                                         +     -38,582.51
                                                                                                                             $ __________
        Subtract line 21 from line 20 and report the result here.
        This amount may be different from what you may have calculated as net profit.

    23. Cash on hand at the end of the month
        Add line 22 + line 19. Report the result here.
                                                                                                                                 5,558.63
        Report this figure as the cash on hand at the beginning of the month on your next operating report.              =   $ __________

        This amount may not match your bank account balance because you may have outstanding checks that
        have not cleared the bank or deposits in transit.



              3. Unpaid Bills
        Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but
        have not paid. Label it Exhibit E. Include the date the debt was incurred, who is owed the money, the
        purpose of the debt, and when the debt is due. Report the total from Exhibit E here.

    24. Total payables                                                                                                          56,739.29
                                                                                                                             $ ____________

               (Exhibit E)




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                           page 2
Debtor Name   Ryan's  Electrical Services, LLC
              _______________________________________________________                                20-00411
                                                                                         Case number_____________________________________




              4. Money Owed to You
        Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
        have sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F.
        Identify who owes you money, how much is owed, and when payment is due. Report the total from
        Exhibit F here.
    25. Total receivables                                                                                                         621,255.58
                                                                                                                               $ ____________

               (Exhibit F)



              5. Employees

    26. What was the number of employees when the case was filed?
                                                                                                                                          29
                                                                                                                                 ____________

    27. What is the number of employees as of the date of this monthly report?
                                                                                                                                          27
                                                                                                                                 ____________




              6. Professional Fees
    28. How much have you paid this month in professional fees related to this bankruptcy case?
                                                                                                                                         0.00
                                                                                                                               $ ____________

    29. How much have you paid in professional fees related to this bankruptcy case since the case was filed?                            0.00
                                                                                                                               $ ____________

    30. How much have you paid this month in other professional fees?                                                                    0.00
                                                                                                                               $ ____________

    31. How much have you paid in total other professional fees since filing the case?                                                600.00
                                                                                                                               $ ____________




              7. Projections

        Compare your actual cash receipts and disbursements to what you projected in the previous month.
        Projected figures in the first month should match those provided at the initial debtor interview, if any.

                                        Column A                     Column B                      Column C
                                        Projected                –   Actual                    =   Difference

                                        Copy lines 35-37 from        Copy lines 20-22 of           Subtract Column B
                                        the previous month’s         this report.                  from Column A.
                                        report.
                                        $ ____________           –   $ ____________
                                                                                               =   $ ____________
    32. Cash receipts
                                                                                               =
    33. Cash disbursements              $ ____________           –   $ ____________                $ ____________

                                                                 –                             =
    34. Net cash flow                   $ ____________               $ ____________                $ ____________


    35. Total projected cash receipts for the next month:                                                                       $ ____________

    36. Total projected cash disbursements for the next month:                                                                - $ ____________
    37. Total projected net cash flow for the next month:
                                                                                                                              = $ ____________



Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                             page 3
Debtor Name   Ryan's  Electrical Services, LLC
              _______________________________________________________                             20-00411
                                                                                      Case number_____________________________________




              8. Additional Information
    If available, check the box to the left and attach copies of the following documents.

    
    ✔   38. Bank statements for each open account (redact all but the last 4 digits of account numbers).

    ✔
       39. Bank reconciliation reports for each account.

    ✔
       40. Financial reports such as an income statement (profit & loss) and/or balance sheet.

    ✔
       41. Budget, projection, or forecast reports.

    ✔
       42. Project, job costing, or work-in-progress reports.




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                          page 4
                                      CHAPTER 11 MONTHLY OPERATING REPORT
                                    SUMMARY OF CASH ACTIVITY FOR ALL ACCOUNTS

                        Debtor Name:    Ryan's Electrical Services LLC       Report Month:         April 2020
                       Case Number:     20-0411



                                                                             Current                  Cumulative
                                                                             Month                    Post-Petition


Beginning cash balance, per Debtor's books (date of filing)                                    $             30,408.40
(remains unchanged thru pendency of case)


Beginning cash balance, per Debtor's books (all bank acccounts)          $      44,171.14
(should tie with ending balance from prior month)



Total cash receipts                                                      $       150,259       $                60,925
(from continuation sheets)


Total cash disbursements                                                 $       188,842       $                47,162
(from continuation sheets)


Net cash flow                                                            $        (38,583)     $                13,763
(Total cash receipts less total cash disbursements)




Ending cash balance, per Debtor's books (all accounts)                   $             5,589   $                44,171
(Both columns should be same balance)




                                                                                   Summary of Cash Activity for All Accounts
                                                                                                                  Feb. 2020

                                                      Exhibit C
                                           CHAPTER 11 MONTHLY OPERATING REPORT
                                              Summary of Cash Activity- Account #1

                          Debtor Name:       Ryan's Electrical Services LLC                Report Month:      April 2020
                          Case Number:       20-0411




Prepare this CONTINUATION SHEET for each bank account and attach supporting documents as indicated on the checklist below.


                                  Depository (Bank) name:         US Bank

                                           Account number:        196476488461




Beginning cash balance, per Debtor's books                                                                          $44,171.14



Add:                 Transfers in from other estate bank accounts                                   $0.00


                     Cash receipts deposited to this account                                                       $150,259.43



Subtract:            Transfers out to other estate bank accounts                                    $0.00


                     Cash disbursements from this account                                                          $188,841.94



Adjustments, if any (provide explanation)                                                                                    $0.00



Net cash flow                                                                                                      -$38,582.51
(receipts and transfers in less disbursements and transfers out)



Ending cash balance, per Debtor's books                                                                              $5,588.63
(beginning balance plus net cash flow)


Does this CONTINUATION SHEET include the following supporting documents?                                                             Yes    No

                   ● Detailed list of receipts and disbursements                                                                      X      ❏
                   ● Bank statement                                                                                                   X      ❏
                   ● Bank reconcilation                                                                                               X      ❏




                                                                                                                                     Bank Account- #1
                                                                                                                                            Feb 2020
        Type              Num   Date       Name                                        Item     Account                       Paid Amount Original Amount Payment purpose

        Liability Check           4/2/2020 QuickBooks Payroll Service                           US Bank Checking                                ‐21,035.38 Employee payroll

                                                                                                Payroll Expenses                        ‐49             49
                                           QuickBooks Payroll Service                           *Direct Deposit Liabilities      ‐20,323.64      20,323.64
                                           QuickBooks Payroll Service                           *Direct Deposit Liabilities         ‐662.74         662.74
TOTAL                                                                                                                            ‐21,035.38      21,035.38

        Liability Check           4/9/2020 QuickBooks Payroll Service                           US Bank Checking                                ‐21,124.29 Employee payroll

                                                                                                Payroll Expenses                        ‐49             49
                                           QuickBooks Payroll Service                           *Direct Deposit Liabilities      ‐21,075.29      21,075.29
TOTAL                                                                                                                            ‐21,124.29      21,124.29

        Liability Check          4/14/2020 QuickBooks Payroll Service                           US Bank Checking                                   ‐664.49 Employee payroll

                                                                                                Payroll Expenses                     ‐1.75            1.75
                                           QuickBooks Payroll Service                           *Direct Deposit Liabilities        ‐662.74          662.74
TOTAL                                                                                                                              ‐664.49          664.49

        Liability Check          4/16/2020 QuickBooks Payroll Service                           US Bank Checking                                ‐20,094.04 Employee payroll

                                                                                                Payroll Expenses                     ‐47.25          47.25
                                           QuickBooks Payroll Service                           *Direct Deposit Liabilities      ‐20,046.79      20,046.79
TOTAL                                                                                                                            ‐20,094.04      20,094.04

        Liability Check          4/23/2020 QuickBooks Payroll Service                           US Bank Checking                                ‐17,120.94 Employee payroll

                                                                                                Payroll Expenses                        ‐42             42
                                           QuickBooks Payroll Service                           *Direct Deposit Liabilities      ‐17,078.94      17,078.94
TOTAL                                                                                                                            ‐17,120.94      17,120.94

        Liability Check          4/23/2020 QuickBooks Payroll Service                           US Bank Checking                                    ‐36.25 Employee payroll

                                                                                                Payroll Expenses                      ‐1.75           1.75
                                           QuickBooks Payroll Service                           *Direct Deposit Liabilities           ‐34.5           34.5
TOTAL                                                                                                                                ‐36.25          36.25

        Liability Check          4/27/2020 QuickBooks Payroll Service                           US Bank Checking                                     ‐0.38 Employee payroll service to switch payroll to new account

                                                                                                Payroll Expenses                      ‐0.38           0.38
TOTAL                                                                                                                                 ‐0.38           0.38

        Liability Check          4/27/2020 QuickBooks Payroll Service                           US Bank Checking                                     ‐0.57 Employee payroll service to switch payroll to new account

                                                                                                Payroll Expenses                      ‐0.57           0.57
TOTAL                                                                                                                                 ‐0.57           0.57

        Liability Check          4/30/2020 QuickBooks Payroll Service                           US Bank Checking                                ‐19,194.15 Employee payroll

                                                                                                Payroll Expenses                        ‐42             42
                                           QuickBooks Payroll Service                           *Direct Deposit Liabilities      ‐19,152.15      19,152.15
TOTAL                                                                                                                            ‐19,194.15      19,194.15

        Check             ACH     4/1/2020 Century Link                                         US Bank Checking                                      ‐500 Phone Bill

                                                                                                Telephone Expense                     ‐500            500
TOTAL                                                                                                                                 ‐500            500

        Check             ACH     4/1/2020 Wall & Associates                                    US Bank Checking                                      ‐600 IRS tax solution company

                                                                                                Professional Fees                     ‐600            600
TOTAL                                                                                                                                 ‐600            600

        Check             ACH     4/1/2020 Van G Miller ‐ Revocable Trust U/A                   US Bank Checking                                 ‐2,000.00 RES loan payment

                                                                                                Loan to Shareholder               ‐2,000.00       2,000.00
TOTAL                                                                                                                             ‐2,000.00       2,000.00

        Bill Pmt ‐Check ACH       4/3/2020 Electrical Engineering & Equipment Co.               US Bank Checking                                 ‐8,000.00 Material purchase




                                                                                    Exhibit D
        Bill           6433460‐0     5/7/2019 Emerson Electric Co.:WO#2418‐400Amp refeed gen. supply panel     Materials:S9995‐ Service Materials   Service Materials Purchased       ‐445.26    2,585.53
                                              Emerson Electric Co.:WO#2418‐400Amp refeed gen. supply panel     Materials:S9995‐ Service Materials   Service Materials Purchased        ‐26.71      155.13
        Bill           6434715‐0     5/8/2019 Emerson Electric Co.:WO#2418‐400Amp refeed gen. supply panel     Materials:S9995‐ Service Materials   Service Materials Purchased        ‐22.47       22.47
                                              Emerson Electric Co.:WO#2418‐400Amp refeed gen. supply panel     Materials:S9995‐ Service Materials   Service Materials Purchased         ‐1.35        1.35
        Bill           6433480‐0     5/8/2019 Global Facility Management:WO#2420‐00179773‐DT Waterloo          Materials:S9995‐ Service Materials   Service Materials Purchased       ‐200.84      200.84
                                              Global Facility Management:WO#2420‐00179773‐DT Waterloo          Materials:S9995‐ Service Materials   Service Materials Purchased        ‐12.05       12.05
        Bill           6433198‐0     5/8/2019                                                                  Materials:S9995‐ Service Materials   Service Materials Purchased        ‐92.35       92.35
                                                                                                               Materials:S9995‐ Service Materials   Service Materials Purchased         ‐5.55        5.55
        Bill           6433198‐0     5/8/2019                                                                  Materials:S9995‐ Service Materials   Service Materials Purchased        ‐18.23       18.23
                                                                                                               Materials:S9995‐ Service Materials   Service Materials Purchased         ‐1.09        1.09
        Bill           6437831‐0 5/13/2019 Trinity Construction Group:Tower & Sheridan Park Restrooms          Materials:1000‐Branch Raceway        Job Materials Purchased            ‐23.43       23.43
        Bill           6440328‐0 5/14/2019 Harold Pike Construction Co.:Boone County Landfill Maint. Bldg.     Materials:1000‐Branch Raceway        Job Materials Purchased           ‐166.71      166.71
        Bill           6441117‐0 5/14/2019                                                                     Materials:9995‐Other Purchases       Job Materials Purchased             ‐91.7        91.7
                                                                                                               Materials:9995‐Other Purchases       Job Materials Purchased              ‐5.5         5.5
        Bill           6435601‐0    5/15/2019
                                           Trinity Construction Group:Tower & Sheridan Park Restrooms          Materials:1000‐Branch Raceway        Job Materials Purchased            ‐287.2       287.2
        Bill           6444690‐0    5/20/2019
                                           Harold Pike Construction Co.:Boone County Landfill Maint. Bldg.     Materials:9995‐Other Purchases       Job Materials Purchased            ‐34.06       34.06
        Bill           6444690‐0    5/20/2019
                                           Harold Pike Construction Co.:Boone County Landfill Maint. Bldg.     Materials:9995‐Other Purchases       Job Materials Purchased            ‐51.14       51.14
        Bill           6445292‐0    5/21/2019
                                           Henkel Construction Company:Menards Ankeny Remodel PH 2 & 3         Materials:1000‐Branch Raceway        Job Materials Purchased           ‐158.39      158.39
                                           Henkel Construction Company:Menards Ankeny Remodel PH 2 & 3         Materials:1000‐Branch Raceway        Job Materials Purchased              ‐9.5         9.5
        Bill           6418413‐0 5/22/2019 Southern Hospitality Ventures, Inc.:WO#2389 ‐ Install GFI Modules   Materials:S9995‐ Service Materials   Service Materials Purchased        ‐59.25       59.25
                                           Southern Hospitality Ventures, Inc.:WO#2389 ‐ Install GFI Modules   Materials:S9995‐ Service Materials   Service Materials Purchased         ‐3.56        3.56
        Bill           6441108‐0 5/22/2019 Harold Pike Construction Co.:Boone County Landfill Maint. Bldg.     Materials:1000‐Branch Raceway        Job Materials Purchased         ‐1,440.00    1,440.00
        Bill           303990‐00 5/22/2019                                                                     Materials:9995‐Other Purchases       Job Materials Purchased           ‐240.26      240.26
        Bill           6449321‐0 5/22/2019 Emerson Electric Co.:WO#2419‐Office UPS mntnc bypass refeed         Materials:9995‐Other Purchases       Job Materials Purchased           ‐115.64      115.64
        Bill           6449591‐0 5/23/2019 E‐Giants Technologies:WO#2439‐Regency West 5‐Power poles&circs      Materials:9995‐Other Purchases       Job Materials Purchased           ‐196.51      196.51
                                           E‐Giants Technologies:WO#2439‐Regency West 5‐Power poles&circs      Materials:9995‐Other Purchases       Job Materials Purchased            ‐11.79       11.79
        Bill           6348216‐0 5/24/2019 R.H. Grabau Construction Inc.:ISU Food Science RM 2379              Materials:3505‐Interior Fixtures     Job Materials Purchased         ‐1,640.00    1,640.00
        Bill           6428313‐0 5/24/2019 Bankers Trust ‐ Ames:WO#2371‐Parking lgt caps, Drive thru lgt       Materials:S9995‐ Service Materials   Service Materials Purchased           ‐68          68
                                           Bankers Trust ‐ Ames:WO#2371‐Parking lgt caps, Drive thru lgt       Other:9995‐Other Purchases           Other Job Related Costs            ‐15.13       15.13
        Bill           6447349‐0 5/24/2019 R.H. Grabau Construction Inc.:ISU Food Science RM 2379              Materials:1000‐Branch Raceway        Job Materials Purchased            ‐13.73      175.16
        Bill           6446406‐0 5/24/2019 Emerson Electric Co.:WO#2418‐400Amp refeed gen. supply panel        Materials:S9995‐ Service Materials   Service Materials Purchased        ‐83.26       83.26
                                           Emerson Electric Co.:WO#2418‐400Amp refeed gen. supply panel        Materials:S9995‐ Service Materials   Service Materials Purchased            ‐5           5
        Bill           6452250‐0 5/28/2019 Kathy Hoefing:WO#2443 ‐ Replace overhead service                    Materials:S9995‐ Service Materials   Service Materials Purchased        ‐71.98       71.98
                                           Kathy Hoefing:WO#2443 ‐ Replace overhead service                    Materials:S9995‐ Service Materials   Service Materials Purchased         ‐4.32        4.32
        Bill           6446078‐0 5/29/2019 Wells Commercial Flooring:WO#2422‐Three Fountains Office Park       Materials:4000‐Trim                  Job Materials Purchased            ‐23.78       23.78
                                           Wells Commercial Flooring:WO#2422‐Three Fountains Office Park       Materials:4000‐Trim                  Job Materials Purchased             ‐1.42        1.42
        Bill           6452347‐0 5/30/2019 E‐Giants Technologies:WO#2439‐Regency West 5‐Power poles&circs      Materials:S9995‐ Service Materials   Service Materials Purchased         ‐3.36        3.36
                                           E‐Giants Technologies:WO#2439‐Regency West 5‐Power poles&circs      Materials:S9995‐ Service Materials   Service Materials Purchased          ‐0.2         0.2
        Bill           6454967‐0 5/31/2019 Bernie Hohanshelt:WO#2448‐Add R/V hook‐up to home                   Materials:S9995‐ Service Materials   Service Materials Purchased        ‐41.72       41.72
                                           Bernie Hohanshelt:WO#2448‐Add R/V hook‐up to home                   Materials:S9995‐ Service Materials   Service Materials Purchased          ‐2.5         2.5
        Bill           6454797‐0 5/31/2019 Bernie Hohanshelt:WO#2448‐Add R/V hook‐up to home                   Materials:S9995‐ Service Materials   Service Materials Purchased       ‐184.78      184.78
                                           Bernie Hohanshelt:WO#2448‐Add R/V hook‐up to home                   Materials:S9995‐ Service Materials   Service Materials Purchased        ‐11.09       11.09
        Bill           6456176‐0 5/31/2019 Brocon Services LLC:Western Hills Elem. Courtyard                   Materials:1000‐Branch Raceway        Job Materials Purchased           ‐409.28      409.28
        Bill           6454755‐0 5/31/2019 Thomas‐Grace Construction:Starbucks WDM                             Materials:1000‐Branch Raceway        Job Materials Purchased           ‐568.06      568.06
                                           Thomas‐Grace Construction:Starbucks WDM                             Materials:1000‐Branch Raceway        Job Materials Purchased            ‐34.07       34.07
        Bill           6454245‐0 5/31/2019 Thomas‐Grace Construction:Starbucks WDM                             Materials:1000‐Branch Raceway        Job Materials Purchased            ‐92.29       92.29
                                           Thomas‐Grace Construction:Starbucks WDM                             Materials:1000‐Branch Raceway        Job Materials Purchased             ‐5.53        5.53
        Bill           6412282‐0 6/3/2019 Jensen Builders:Camp Dodge S33 & S36                                 Materials:2000‐Wire & Cable          Job Materials Purchased           ‐999.96    3,946.80
TOTAL                                                                                                                                                                               ‐8,000.00   13,376.96

        Check          ACH           4/3/2020 Home Depot Credit Card                                                                                US Bank Checking                            ‐3,230.94 Credit card payment

                                                                                                                                                    Home Depot Credit Card ‐ 8693   ‐3,230.94    3,230.94
TOTAL                                                                                                                                                                               ‐3,230.94    3,230.94

        Check          ACH           4/3/2020 Wall & Associates                                                                                     US Bank Checking                                ‐600 IRS tax solution company

                                                                                                                                                    Professional Fees                   ‐600         600
TOTAL                                                                                                                                                                                   ‐600         600

        Check          ACH           4/3/2020 blueVine                                                                                              US Bank Checking                              ‐555.26 Weekly loan payment

                                                                                                                                                    BlueVine                         ‐555.26      555.26
TOTAL                                                                                                                                                                                ‐555.26      555.26

        Bill Pmt ‐Check ACH          4/6/2020 Casey's Business MasterCard                                                                           US Bank Checking                                ‐250 Fuel payment

        Bill                       12/31/2019                                                                                                       Auto and Truck Expenses             ‐250    12,739.52
TOTAL                                                                                                                                                                                   ‐250    12,739.52

        Check          ACH           4/7/2020 US Bank ‐ Credit Card                                                                                 US Bank Checking                            ‐3,000.00 Credit card payment
                                                                                                                                                   US Bank Credit Card ‐ 4128 RE   ‐3,000.00    3,000.00
TOTAL                                                                                                                                                                              ‐3,000.00    3,000.00

        Check             ACH     4/7/2020 American National Insurance Company                                                                     US Bank Checking                              ‐592.01 Life insurance payment

                                                                                                                                                   Officer Life Insurance           ‐592.01      592.01
TOTAL                                                                                                                                                                               ‐592.01      592.01

        Check             ACH     4/9/2020 Xerox Financial Services                                                                                US Bank Checking                              ‐191.85 Copy machine lease payment

                                                                                                                                                   Office Expense                   ‐191.85      191.85
TOTAL                                                                                                                                                                               ‐191.85      191.85

        Check             ACH     4/9/2020 Mid American Energy                                                                                     US Bank Checking                            ‐1,629.02 Utility payment

                                                                                                                                                   Utilities                         ‐121.38      121.38
                                                                                                                                                   Utilities                         ‐166.67      166.67
                                                                                                                                                   Utilities                         ‐212.06      212.06
                                                                                                                                                   Utilities                         ‐211.97      211.97
                                                                                                                                                   Utilities                          ‐306.6       306.6
                                                                                                                                                   Utilities                         ‐610.34      610.34
TOTAL                                                                                                                                                                              ‐1,629.02    1,629.02

        Check             ACH     4/9/2020 Century Link                                                                                            US Bank Checking                              ‐560.17 Phone payment

                                                                                                                                                   Telephone Expense                ‐560.17      560.17
TOTAL                                                                                                                                                                               ‐560.17      560.17

        Liability Check   ACH     4/9/2020 Internal Revenue Service Center                                                                         US Bank Checking                            ‐7,420.16 941 tax payment

                                                                                                                                                   Payroll Liabilities             ‐2,944.00    2,944.00
                                                                                                                                                   Payroll Liabilities               ‐424.21      424.21
                                                                                                                                                   Payroll Liabilities               ‐424.21      424.21
                                                                                                                                                   Payroll Liabilities             ‐1,813.87    1,813.87
                                                                                                                                                   Payroll Liabilities             ‐1,813.87    1,813.87
TOTAL                                                                                                                                                                              ‐7,420.16    7,420.16

        Check             ACH     4/9/2020 Echo Group, Inc.                                                                                        US Bank Checking                            ‐1,044.30 Material purchase for job

                                             Laser Facility Management:WO#2744‐WO#107930‐01‐Motel 6‐WDM‐Parking   Materials:9995‐Other Purchases   Job Materials Purchased         ‐1,044.30    1,044.30
TOTAL                                                                                                                                                                              ‐1,044.30    1,044.30

        Check             ACH    4/10/2020 Transfirst Discount                                                                                     US Bank Checking                              ‐116.08 Credit card fees for credit card payments to RES

                                                                                                                                                   Bank Service Charges             ‐116.08      116.08
TOTAL                                                                                                                                                                               ‐116.08      116.08

        Check             ACH    4/13/2020 Verizon Wireless                                                                                        US Bank Checking                            ‐1,552.47 Cell phone payment

                                                                                                                                                   Telephone Expense               ‐1,552.47    1,552.47
TOTAL                                                                                                                                                                              ‐1,552.47    1,552.47

        Bill Pmt ‐Check ACH      4/13/2020 Casey's Business MasterCard                                                                             US Bank Checking                                 ‐250 Fuel payment

        Bill                    12/31/2019                                                                                                         Auto and Truck Expenses             ‐250    12,739.52
TOTAL                                                                                                                                                                                  ‐250    12,739.52

        Check             ACH    4/13/2020 blueVine                                                                                                US Bank Checking                              ‐555.26 Weekly loan payment

                                                                                                                                                   BlueVine                         ‐555.26      555.26
TOTAL                                                                                                                                                                               ‐555.26      555.26

        Check             ACH    4/13/2020 Woodside Business Park                                                                                  US Bank Checking                            ‐5,114.26 Ankeny office rent

                                                                                                                                                   Rent Expense                    ‐5,114.26    5,114.26
TOTAL                                                                                                                                                                              ‐5,114.26    5,114.26

        Liability Check   ACH    4/14/2020 Principal Financial Group                                                                               US Bank Checking                            ‐1,128.36 Employee insurance

                                                                                                                                                   Dental Insurance Payable         ‐398.11      398.11
                                                                                                                                                   Life Insurance Payable           ‐190.23      190.23
                                                                                                                                                   Long Term Disability             ‐306.73      306.73
                                                                                  Short Term Disability              ‐167.55     167.55
                                                                                  Vision Insurance                    ‐65.74      65.74
TOTAL                                                                                                              ‐1,128.36   1,128.36

        Check             ACH   4/14/2020 Deluxe Business Checks & Solutions      US Bank Checking                              ‐197.37 Checks for new DIP account

                                                                                  Office Expense                    ‐197.37      197.37
TOTAL                                                                                                               ‐197.37      197.37

        Check             ACH   4/14/2020 Home Depot                              US Bank Checking                             ‐1,318.31 Credit card payment

                                                                                  Home Depot Credit Card ‐ 8693    ‐1,318.31   1,318.31
TOTAL                                                                                                              ‐1,318.31   1,318.31

        Check             ACH   4/14/2020 Transfirst Discount                     US Bank Checking                               ‐80.49 Fee for credit card payments to RES

                                                                                  Bank Service Charges               ‐80.49       80.49
TOTAL                                                                                                                ‐80.49       80.49

        Check             ACH   4/14/2020 Bid Clerk                               US Bank Checking                              ‐105.82 Monthly service fee for job bid software

                                                                                  Dues & Subscriptions              ‐105.82      105.82
TOTAL                                                                                                               ‐105.82      105.82

        Check             ACH   4/14/2020 Deluxe Business Checks & Solutions      US Bank Checking                              ‐113.98 Deposit stamps for new DIP account

                                                                                  Office Expense                    ‐113.98      113.98
TOTAL                                                                                                               ‐113.98      113.98

        Check             ACH   4/15/2020 Bascom Truck & Automotive               US Bank Checking                               ‐281.2 Vehicle repair

                                                                                  Auto and Truck Expenses            ‐281.2       281.2
TOTAL                                                                                                                ‐281.2       281.2

        Check             ACH   4/16/2020 United Fire Group                       US Bank Checking                             ‐7,083.00 Company insurance

                                                                                  Insurance Expense                ‐4,450.00   4,450.00
                                                                                  Insurance Expense                ‐2,633.00   2,633.00
TOTAL                                                                                                              ‐7,083.00   7,083.00

        Check             ACH   4/16/2020 Mediacom                                US Bank Checking                              ‐135.59 Internet payment

                                                                                  Computer and Internet Expenses    ‐135.59      135.59
TOTAL                                                                                                               ‐135.59      135.59

        Check             ACH   4/17/2020 blueVine                                US Bank Checking                              ‐555.26 Weekly loan payment

                                                                                  BlueVine                          ‐555.26      555.26
TOTAL                                                                                                               ‐555.26      555.26

        Check             ACH   4/17/2020 Service Fusion                          US Bank Checking                                 ‐199 Service job software monthly fee

                                                                                  Dues & Subscriptions                 ‐199         199
TOTAL                                                                                                                  ‐199         199

        Check             ACH   4/17/2020 Dell Financial                          US Bank Checking                                 ‐272 Server payment

                                                                                  Computer and Internet Expenses       ‐272         272
TOTAL                                                                                                                  ‐272         272

        Liability Check   ACH   4/20/2020 John Hancock Retirement Plan Services   US Bank Checking                              ‐720.27 401K employee payment

                                                                                  401(k) Payable                    ‐565.16      565.16
                                                                                  401(k) Payable                    ‐155.11      155.11
TOTAL                                                                                                               ‐720.27      720.27

        Liability Check   ACH   4/20/2020 John Hancock Retirement Plan Services   US Bank Checking                              ‐699.08 401K employee payment

                                                                                  401(k) Payable                    ‐544.27      544.27
                                                                                  401(k) Payable                    ‐154.81      154.81
TOTAL                                                                                                               ‐699.08      699.08
        Liability Check   ACH   4/20/2020 John Hancock Retirement Plan Services                                                           US Bank Checking                              ‐686.27 401K employee payment

                                                                                                                                          401(k) Payable                    ‐531.46      531.46
                                                                                                                                          401(k) Payable                    ‐154.81      154.81
TOTAL                                                                                                                                                                       ‐686.27      686.27

        Check             ACH   4/20/2020 Echo Group, Inc.                                                                                US Bank Checking                             ‐1,888.31 Material purchase for job

                                          Innovative Construction Solutions:Duff Plaza PetSmart ‐ Ames   Materials:9995‐Other Purchases   Job Materials Purchased          ‐1,888.31   1,888.31
TOTAL                                                                                                                                                                      ‐1,888.31   1,888.31

        Check             ACH   4/20/2020 Echo Group, Inc.                                                                                US Bank Checking                              ‐149.14 Material purchase for job

                                          Innovative Construction Solutions:Duff Plaza PetSmart ‐ Ames   Materials:9995‐Other Purchases   Job Materials Purchased           ‐149.14      149.14
TOTAL                                                                                                                                                                       ‐149.14      149.14

        Check             ACH   4/20/2020 Echo Group, Inc.                                                                                US Bank Checking                             ‐1,419.20 Material purchase for job

                                          Innovative Construction Solutions:Duff Plaza PetSmart ‐ Ames   Materials:9995‐Other Purchases   Job Materials Purchased          ‐1,419.20   1,419.20
TOTAL                                                                                                                                                                      ‐1,419.20   1,419.20

        Check             ACH   4/20/2020 Walmart                                                                                         US Bank Checking                                 ‐38.5 Copier paper purchase

                                                                                                                                          Office Expense                       ‐38.5       38.5
TOTAL                                                                                                                                                                          ‐38.5       38.5

        Check             ACH   4/21/2020 City of Ankeny                                                                                  US Bank Checking                                ‐70.23 Permit fee for job

                                                                                                                                          Utilities                          ‐70.23       70.23
TOTAL                                                                                                                                                                        ‐70.23       70.23

        Liability Check   ACH   4/23/2020 Internal Revenue Service Center                                                                 US Bank Checking                             ‐6,643.00 941 tax payment

                                                                                                                                          Payroll Liabilities              ‐2,622.00   2,622.00
                                                                                                                                          Payroll Liabilities                ‐381.07     381.07
                                                                                                                                          Payroll Liabilities                ‐381.07     381.07
                                                                                                                                          Payroll Liabilities              ‐1,629.43   1,629.43
                                                                                                                                          Payroll Liabilities              ‐1,629.43   1,629.43
TOTAL                                                                                                                                                                      ‐6,643.00   6,643.00

        Liability Check   ACH   4/23/2020 John Hancock Retirement Plan Services                                                           US Bank Checking                              ‐714.02 401K employee payment

                                                                                                                                          401(k) Payable                    ‐558.91      558.91
                                                                                                                                          401(k) Payable                    ‐155.11      155.11
TOTAL                                                                                                                                                                       ‐714.02      714.02

        Liability Check   ACH   4/27/2020 John Hancock Retirement Plan Services                                                           US Bank Checking                              ‐203.54 401K employee payment

                                                                                                                                          401(k) Payable                    ‐203.54      203.54
TOTAL                                                                                                                                                                       ‐203.54      203.54

        Check             ACH   4/27/2020 Mid American Energy                                                                             US Bank Checking                              ‐441.56 Utility payment

                                                                                                                                          Utilities                         ‐441.56      441.56
TOTAL                                                                                                                                                                       ‐441.56      441.56

        Check             ACH   4/27/2020 Advanced Systems, Inc                                                                           US Bank Checking                              ‐360.75 copier lease payment

                                                                                                                                          Office Expense                    ‐360.75      360.75
TOTAL                                                                                                                                                                       ‐360.75      360.75

        Check             ACH   4/27/2020 Mike DeMuth                                                                                     US Bank Checking                                   ‐20 Website monthly fee

                                                                                                                                          Computer and Internet Expenses        ‐20          20
TOTAL                                                                                                                                                                           ‐20          20

        Check             ACH   4/28/2020 Genesis Medical                                                                                 US Bank Checking                                 ‐390 Drug screening for employees for job

                                                                                                                                          Work Comp & Drug Screens             ‐390         390
TOTAL                                                                                                                                                                          ‐390         390

        Check             ACH   4/28/2020 Echo Group, Inc.                                                                                US Bank Checking                             ‐1,055.93 Material purchase for job
                                                     Innovative Construction Solutions:Duff Plaza PetSmart ‐ Ames    Materials:9995‐Other Purchases       Job Materials Purchased          ‐1,055.93    1,055.93
TOTAL                                                                                                                                                                                      ‐1,055.93    1,055.93

        Check             ACH            4/28/2020 Bamboo Ridge Gas Station                                                                               US Bank Checking                                  ‐16.4 Fuel purchase

                                                                                                                                                          Auto and Truck Expenses              ‐16.4        16.4
TOTAL                                                                                                                                                                                          ‐16.4        16.4

        Check             ACH            4/30/2020 CEC                                                                                                    US Bank Checking                              ‐2,000.00 Material purchase

                                                                                                                     Materials:9995‐Other Purchases       Job Materials Purchased          ‐2,000.00    2,000.00
TOTAL                                                                                                                                                                                      ‐2,000.00    2,000.00

        Check             ACH            4/30/2020 Microsoft Store                                                                                        US Bank Checking                               ‐106.99 Microsoft programs for new computer

                                                                                                                                                          Computer and Internet Expenses    ‐106.99       106.99
TOTAL                                                                                                                                                                                       ‐106.99       106.99

        Check             ACH            4/30/2020 Casey's General Store                                                                                  US Bank Checking                                    ‐19 Fuel purchase

                                                                                                                                                          Auto and Truck Expenses                ‐19          19
TOTAL                                                                                                                                                                                            ‐19          19

        Check             Debit           4/1/2020 Electrical Engineering & Equipment Co.                                                                 US Bank Checking                                 ‐28.21 Material purchase for job

                                                                                                                     Materials:S9995‐ Service Materials   Service Materials Purchased         ‐28.21       28.21
TOTAL                                                                                                                                                                                         ‐28.21       28.21

        Check             Debit          4/21/2020 Echo Group, Inc.                                                                                       US Bank Checking                               ‐909.66 Material purchase for job

                                                     Innovative Construction Solutions:Duff Plaza PetSmart ‐ Ames    Materials:9995‐Other Purchases       Job Materials Purchased           ‐909.66       909.66
TOTAL                                                                                                                                                                                       ‐909.66       909.66

        Check             Debit          4/24/2020 Gordon Electric Supply, Inc.                                                                           US Bank Checking                               ‐246.57 Material purchase for job

                                                     Innovative Construction Solutions:Duff Plaza ‐ Homegoods Ames   Materials:9995‐Other Purchases       Job Materials Purchased           ‐246.57       246.57
TOTAL                                                                                                                                                                                       ‐246.57       246.57

        Bill Pmt ‐Check JC ECHO          4/24/2020 Echo Group, Inc.                                                                                       US Bank Checking                                 ‐655.2 Material purchase for job

        Bill              S8438517.0     3/20/2020   Two Rivers Group, Inc.:Urbandale High School Gym Reno           Materials:1000‐Branch Raceway        Job Materials Purchased           ‐110.47       110.47
        Bill              S8444702.0     3/26/2020   Two Rivers Group, Inc.:Urbandale High School Gym Reno           Materials:1000‐Branch Raceway        Job Materials Purchased            ‐86.01        86.01
        Bill              S8444702.0     3/30/2020   Two Rivers Group, Inc.:Urbandale High School Gym Reno           Materials:1000‐Branch Raceway        Job Materials Purchased            ‐86.01        86.01
        Bill              S8450061.0     3/31/2020   Two Rivers Group, Inc.:Urbandale High School Gym Reno           Materials:1000‐Branch Raceway        Job Materials Purchased            ‐86.01        86.01
        Bill              S8444702.0     3/31/2020   Two Rivers Group, Inc.:Urbandale High School Gym Reno           Materials:1000‐Branch Raceway        Job Materials Purchased            ‐286.7        286.7
TOTAL                                                                                                                                                                                        ‐655.2        655.2

        Liability Check   To Print       4/15/2020 Internal Revenue Service Center                                                                        US Bank Checking                              ‐7,328.92 941 tax payment

                                                                                                                                                          Payroll Liabilities              ‐2,903.00    2,903.00
                                                                                                                                                          Payroll Liabilities                ‐419.45      419.45
                                                                                                                                                          Payroll Liabilities                ‐419.45      419.45
                                                                                                                                                          Payroll Liabilities              ‐1,793.51    1,793.51
                                                                                                                                                          Payroll Liabilities              ‐1,793.51    1,793.51
TOTAL                                                                                                                                                                                      ‐7,328.92    7,328.92

        Bill Pmt ‐Check JC 3E            4/16/2020 Electrical Engineering & Equipment Co.                                                                 US Bank Checking                              ‐3,360.60 Material purchase for job

        Bill              6671086‐0      1/27/2020   Apex Construction Solutions, Inc.:Camp Dodge M‐05 Alterations   Materials:3000‐Switchgear            Job Materials Purchased               ‐104        104
        Bill              6680654‐0      1/30/2020   Apex Construction Solutions, Inc.:Camp Dodge M‐05 Alterations   Materials:1000‐Branch Raceway        Job Materials Purchased            ‐489.18      489.18
        Bill              6691269‐0      1/31/2020   Apex Construction Solutions, Inc.:Camp Dodge M‐05 Alterations   Materials:1000‐Branch Raceway        Job Materials Purchased            ‐100.16      100.16
        Bill              6690924‐0      1/31/2020   Apex Construction Solutions, Inc.:Camp Dodge M‐05 Alterations   Materials:1000‐Branch Raceway        Job Materials Purchased            ‐328.15      328.15
        Bill              6692766‐0       2/5/2020   Apex Construction Solutions, Inc.:Camp Dodge M‐05 Alterations   Materials:1000‐Branch Raceway        Job Materials Purchased             ‐37.62       37.62
        Bill              6671086‐0       2/6/2020   Apex Construction Solutions, Inc.:Camp Dodge M‐05 Alterations   Materials:3000‐Switchgear            Job Materials Purchased          ‐1,691.00    1,691.00
        Bill              6699810‐0      2/11/2020   Apex Construction Solutions, Inc.:Camp Dodge M‐05 Alterations   Materials:2000‐Wire & Cable          Job Materials Purchased            ‐605.79      605.79
        Bill              6703674‐0      2/14/2020   Apex Construction Solutions, Inc.:Camp Dodge M‐05 Alterations   Materials:1000‐Branch Raceway        Job Materials Purchased                ‐4.7        4.7
TOTAL                                                                                                                                                                                      ‐3,360.60    3,360.60


        Check                     1136    4/7/2020 Empl Reimb ‐ Chad Johnson                                                                              US Bank Checking                                 ‐98.24 Fuel reimbursement
                                                                                                                                          Auto and Truck Expenses     ‐98.24         98.24
TOTAL                                                                                                                                                                 ‐98.24         98.24

        Check               1137     4/7/2020 Empl Reimb ‐ Bob Mangano                                                                    US Bank Checking                              ‐25 Fuel reimbursement

                                                                                                                                          Auto and Truck Expenses        ‐25            25
TOTAL                                                                                                                                                                    ‐25            25

        Bill Pmt ‐Check     1138     4/8/2020 Amerian Alarms                                                                              US Bank Checking                         ‐186.51 Material purchase for job

        Bill               49884    5/30/2019 Wells Commercial Flooring:WO#2422‐Three Fountains Office Park   Materials:5900‐Fire Alarm   Job Materials Purchased     ‐153.7         153.7
                                              Wells Commercial Flooring:WO#2422‐Three Fountains Office Park   Materials:5900‐Fire Alarm   Job Materials Purchased     ‐11.55         11.55
                                              Wells Commercial Flooring:WO#2422‐Three Fountains Office Park   Materials:5900‐Fire Alarm   Job Materials Purchased     ‐21.26         21.26
TOTAL                                                                                                                                                                ‐186.51        186.51

        Check               1139     4/9/2020 Empl Reimb ‐ Chad Johnson                                                                   US Bank Checking                              ‐26 Fuel reimbursement

                                                                                                                                          Auto and Truck Expenses        ‐26            26
TOTAL                                                                                                                                                                    ‐26            26




        Check               4121     4/1/2020 Eugene Pint                                                                                 US Bank Checking                        ‐1,100.00 Rent payment Waterloo

                                                                                                                                          Rent Expense              ‐1,100.00     1,100.00
TOTAL                                                                                                                                                               ‐1,100.00     1,100.00

        Bill Pmt ‐Check     7120     4/1/2020 Per Mar Security Services                                                                   US Bank Checking                        ‐5,351.94 Material purchase for job

        Bill              2036328   3/31/2019 Henkel Construction Company:Menards Ankeny Remodel PH 2 & 3     Materials:5925‐Security     Job Materials Purchased   ‐5,049.00     5,049.00
                                              Henkel Construction Company:Menards Ankeny Remodel PH 2 & 3     Materials:5925‐Security     Job Materials Purchased     ‐302.94       302.94
TOTAL                                                                                                                                                               ‐5,351.94     5,351.94

        Check               7122     4/3/2020 Cutler Law Firm                                                                             US Bank Checking                        ‐2,000.00 Lawyer fees

                                                                                                                                          Professional Fees         ‐2,000.00     2,000.00
TOTAL                                                                                                                                                               ‐2,000.00     2,000.00

        Check               7123    4/10/2020 A & N Properties                                                                            US Bank Checking                        ‐1,300.00 Rent for Warehouse Ankeny

                                                                                                                                          Rent Expense              ‐1,300.00     1,300.00
TOTAL                                                                                                                                                               ‐1,300.00     1,300.00

        Check               7124    4/10/2020 Ansborough Self Storage                                                                     US Bank Checking                           ‐80.25 Rent for Warehouse Waterloo

                                                                                                                                          Rent Expense                ‐80.25         80.25
TOTAL                                                                                                                                                                 ‐80.25         80.25

                                                                                                                                                                                ‐188,841.94
2:14 PM                                                     Ryan's Electrical Services, LLC
05/14/20
                                                                 Unpaid Bills Detail
                                                                   As of April 30, 2020
                                                          Type         Date                    Num   Due Date     Aging   Open Balance

    Duke Aerial Equipment, Inc.
                                                   Bill              03/30/2020   621181             04/14/2020      16          555.00
                                                   Bill              04/06/2020   622675             04/21/2020       9          340.00
                                                   Bill              04/06/2020   622681             04/21/2020       9          340.00
    Total Duke Aerial Equipment, Inc.                                                                                          1,235.00
    Echo Group, Inc.
                                                   Bill              03/26/2020   S8444970.001       04/25/2020       5          104.30
                                                   Bill              03/25/2020   S8441228.003       04/25/2020       5          291.89
                                                   Bill              03/25/2020   S8441228.002       04/25/2020       5        2,138.17
                                                   Bill              03/25/2020   S8355080.010       04/25/2020       5          575.99
                                                   Bill              03/25/2020   S8442426.001       04/25/2020       5        1,027.79
                                                   Bill              03/25/2020   S8440947.002       04/25/2020       5            3.44
                                                   Bill              04/08/2020   S8460268           05/25/2020                   70.09
                                                   Bill              04/01/2020   S8447636.001       05/25/2020               18,422.93
                                                   Bill              03/27/2020   S8414941.002       05/25/2020                  126.00
                                                   Bill              03/30/2020   S8414941.004       05/25/2020                  688.00
                                                   Bill              03/31/2020   S8447640.001       05/25/2020                3,052.84
                                                   Bill              04/01/2020   S8414941.006       05/25/2020                  836.00
                                                   Bill              03/31/2020   S8450640.001       05/25/2020                  132.72
                                                   Bill              04/02/2020   S8355080.012       05/25/2020                  101.84
                                                   Bill              04/02/2020   S8453647.001       05/25/2020                  440.60
                                                   Bill              04/15/2020   S846665.002        05/25/2020                    1.72
                                                   Bill              04/14/2020   S8465591.001       05/25/2020                  157.62
    Total Echo Group, Inc.                                                                                                    28,171.94
    Electrical Engineering & Equipment Co.
                                                   Bill              03/31/2020   6671086-02         04/30/2020                1,815.00
                                                   Bill              03/31/2020   6691215-00         04/30/2020                  473.54
                                                   Bill              04/01/2020   6618023-03         05/01/2020                  138.00
                                                   Bill              04/03/2020   6731762-00         05/03/2020                   37.81
                                                   Bill              04/09/2020   6731091-00         05/09/2020                9,582.00
                                                   Bill              04/09/2020   6743557-00         05/09/2020                   50.00
                                                   Bill              04/09/2020   6731091-02         05/09/2020                1,576.00
    Total Electrical Engineering & Equipment Co.                                                                              13,672.35



                                                                 Exhibit E                                                          Page 1 of 2
2:14 PM                                            Ryan's Electrical Services, LLC
05/14/20
                                                        Unpaid Bills Detail
                                                          As of April 30, 2020
                                                 Type         Date                 Num   Due Date     Aging   Open Balance

    Moser Property Maintenance
                                          Bill              04/13/2020   811             05/13/2020                1,200.00
                                          Bill              04/13/2020   812             05/13/2020                  400.00
                                          Bill              04/13/2020   813             05/13/2020                  900.00
    Total Moser Property Maintenance                                                                               2,500.00
    Needham Electric Supply, LLC.
                                          Bill              04/08/2020   S5316449.022    05/08/2020               11,160.00
    Total Needham Electric Supply, LLC.                                                                           11,160.00
TOTAL                                                                                                             56,739.29




                                                                                                                        Page 2 of 2
1:53 PM                                                    Ryan's Electrical Services, LLC
05/14/20                                                            A/R Aging Summary
                                                                      As of April 30, 2020

                                                 Current                  1 - 30              31 - 60            61 - 90           > 90              TOTAL

  Accountant's Temp Customer                                 0.00                      0.00               0.00              0.00              0.00                0.00
  ACI Mechanical, Inc.
    ISU Power Plant EF3 & EF5                         0.00                     0.00               0.00               0.00           300.01             300.01

  Total ACI Mechanical, Inc.                                 0.00                      0.00               0.00              0.00          300.01             300.01

  Action Services Group
    WO#2747-WO#231506-Dollar General-power            0.00                    0.00             140.00                0.00             0.00             140.00
    WO#2752-WO#231431-Dollar General-Wloo-Tes         0.00                    0.00             192.49                0.00             0.00             192.49
    WO#2770-WO#231892-Dollar General-Wloo-tsh         0.00                  129.33               0.00                0.00             0.00             129.33
    WO#2771-WO231998-Check into Cash-Wloo-tsh         0.00                  138.25               0.00                0.00             0.00             138.25
    WO#2788-WO#232631-Dollar General-Evansdal         0.00                   78.11               0.00                0.00             0.00              78.11

  Total Action Services Group                                0.00                   345.69              332.49              0.00              0.00           678.18

  Alissa Lotman
     WO#1933 - Hang dining room fixture               0.00                     0.00               0.00               0.00            75.00              75.00

  Total Alissa Lotman                                        0.00                      0.00               0.00              0.00             75.00               75.00

  Allowance Customer                                         0.00                      0.00               0.00              0.00      -10,000.00         -10,000.00
  American Home Shield
     WO#2063-Dispatch#475635342-Jason G-switch        0.00                     0.00               0.00               0.00           356.10             356.10

  Total American Home Shield                                 0.00                      0.00               0.00              0.00          356.10             356.10

  APEX Construction Company, Inc.                            0.00                      0.00               0.00              0.00          -10.77             -10.77

  Apex Construction Solutions, Inc.
    Camp Dodge M-05 Alterations                  23,132.50                10,982.00               0.00               0.00             0.00           34,114.50
    McDonald's Pella Interior Remodel            14,402.52                45,324.50               0.00               0.00             0.00           59,727.02

  Total Apex Construction Solutions, Inc.             37,535.02                56,306.50                  0.00              0.00              0.00        93,841.52

  Athletico Ltd. - Corporate
     WO#2776 - Wloo - replace ltg ballast             0.00                  177.56                0.00               0.00             0.00             177.56

  Total Athletico Ltd. - Corporate                           0.00                   177.56                0.00              0.00              0.00           177.56

  Atkinson's & Associates Builders                           0.00                      0.00               0.00              0.00             -0.01               -0.01

  Azcon, Inc. Construction
    Camp Dodge B-16 & B-17                       25,637.65                 8,151.00               0.00               0.00             0.00           33,788.65
    Camp Dodge L-10 Renovations                       0.00                   680.00               0.00               0.00             0.00              680.00

  Total Azcon, Inc. Construction                      25,637.65                    8,831.00               0.00              0.00              0.00        34,468.65

  Ball Team, LLC.                                            0.00                      0.00               0.00              0.00          -10.00             -10.00

  Barbara Wilder
    WO#2495-Repair garage feed, install lts           0.00                     0.00               0.00               0.00           105.63             105.63

  Total Barbara Wilder                                       0.00                      0.00               0.00              0.00          105.63             105.63

  Beautiful Mess Boutique
    WO#2728-Repairing ceiling light                   0.00                   94.55                0.00               0.00             0.00              94.55

  Total Beautiful Mess Boutique                              0.00                     94.55               0.00              0.00              0.00               94.55

  Black Hawk County Engineer

                                                                                                                                                             Page 1

                                                                    Exhibit F
1:53 PM                                                            Ryan's Electrical Services, LLC
05/14/20                                                                    A/R Aging Summary
                                                                              As of April 30, 2020

                                                         Current                  1 - 30              31 - 60            61 - 90             > 90              TOTAL

     Gilbertville Maint Shop                                  0.00                    0.00                0.00               0.00            2,263.72          2,263.72

  Total Black Hawk County Engineer                                   0.00                     0.00                0.00                0.00          2,263.72        2,263.72

  Brian Ritter
     WO#2158-Kimball Ave-Conduit & data outlet                0.00                    0.00                0.00               0.00             229.37             229.37
     Brian Ritter - Other                                     0.00                    0.00                0.00               0.00              -0.50              -0.50

  Total Brian Ritter                                                 0.00                     0.00                0.00                0.00           228.87            228.87

  Broadway National
    WO#2722-SV663503-02-Pilot-Walcott-tshoot                  0.00                    0.00               0.00             400.00                0.00             400.00
    WO#2730-WO#SV670932-01 PO#135516064                       0.00                    0.00             150.00               0.00                0.00             150.00
    WO#2769-WO#SV674416-01-Staples-Wloo-Repla                 0.00                  151.17               0.00               0.00                0.00             151.17
    WO#2774-PO#5039523/WO#SV663503-02 - Pilot                 0.00                  880.00               0.00               0.00                0.00             880.00

  Total Broadway National                                            0.00                  1,031.17             150.00              400.00              0.00        1,581.17

  Brocon Services LLC                                                0.00                     0.00          -1,868.00                 0.00              0.00       -1,868.00

  Bryan Knox
    WO#2800 - Living rm lt & bsmnt outlet                     0.00                   74.84                0.00               0.00               0.00              74.84

  Total Bryan Knox                                                   0.00                    74.84                0.00                0.00              0.00              74.84

  Caliber Concrete, LLC
    Fox Creek Park Phase II                                   0.00                    0.00                0.00               0.00            4,602.50          4,602.50

  Total Caliber Concrete, LLC                                        0.00                     0.00                0.00                0.00          4,602.50        4,602.50

  CBRE FacilitySource IFM
    WO#2731-WEB1654303-JCPennys-Ames-Tshoot                  0.00                     0.00             399.04                0.00               0.00             399.04
    WO#2749-WEB-1663919-JCPenny-Ames-tshot em                0.00                   385.00               0.00                0.00               0.00             385.00
    WO#2795-WEB-1689804-GNC Army Post Road                 189.00                     0.00               0.00                0.00               0.00             189.00

  Total CBRE FacilitySource IFM                                    189.00                   385.00              399.04                0.00              0.00           973.04

  Chain Store Maintenance, Inc.                                      0.00                     0.00                0.00                0.00            -80.74            -80.74

  Cinch Home Services (Former XC Home Serv)
     WO#2071-SCCLATIV3B-Misc. Electric Issues                0.00                     0.00                0.00               0.00              100.00            100.00
     WO#2091-SCCLATKT6S-1-Tripping breakers                  0.00                     0.00                0.00               0.00               75.00             75.00
     WO#2094-SCCLATM5V9-1-Arc fault brkrs                    0.00                     0.00                0.00               0.00              225.00            225.00
     WO#2188-SCCM1WQZJY-Repair outlets                       0.00                     0.00                0.00               0.00            1,029.42          1,029.42
     WO#2382-SCCM4YX5HK-Rachel Carlson                       0.00                     0.00                0.00               0.00              150.00            150.00
     WO#2816-SCCN51E01B05-1-Mike Mally                     104.50                     0.00                0.00               0.00                0.00            104.50
     Cinch Home Services (Former XC Home Serv) - Other       0.00                     0.00                0.00               0.00               -0.06             -0.06

  Total Cinch Home Services (Former XC Home Serv)                  104.50                     0.00                0.00                0.00          1,579.36        1,683.86

  Comcast Business                                                   0.00                     0.00                0.00                0.00           -364.10           -364.10

  Concrete Connection, LLC.
    Northview Park Restroom Improvements                  8,151.00                    0.00                0.00               0.00               0.00           8,151.00

  Total Concrete Connection, LLC.                              8,151.00                       0.00                0.00                0.00              0.00        8,151.00

  Corey Gregerson
    WO#2789-Check sparking at electric panel                  0.00                  137.80                0.00               0.00               0.00             137.80

                                                                                                                                                                       Page 2
1:53 PM                                                   Ryan's Electrical Services, LLC
05/14/20                                                            A/R Aging Summary
                                                                      As of April 30, 2020

                                                Current                   1 - 30              31 - 60            61 - 90             > 90               TOTAL

  Total Corey Gregerson                                      0.00                   137.80                0.00                0.00              0.00            137.80

  Corn State Metal Fabricators, Inc.
    WO#2725-PO#15231-Western Hills media cntr        0.00                     0.00                0.00            390.00                0.00              390.00

  Total Corn State Metal Fabricators, Inc.                   0.00                     0.00                0.00              390.00              0.00            390.00

  Covenant Construction Services                             0.00                     0.00                0.00                0.00            -49.99            -49.99

  CrossCom National
    WO#2233-S9071067-Walmart Wloo-Fix Network        0.00                     0.00               0.00                0.00              150.00             150.00
    WO#2655-P9506741-Kohl's Clive ex antenna         0.00                     0.00               0.00              366.18                0.00             366.18
    WO#2718-WO#P9638188-Ross Store-WDM-CU5300        0.00                     0.00             238.87                0.00                0.00             238.87
    WO#2721-WO#S9661380-Casey's General Store        0.00                     0.00             148.50                0.00                0.00             148.50
    WO#2785-WO#P9747436-Advance Auto Parts-          0.00                   418.45               0.00                0.00                0.00             418.45
    CrossCom National - Other                        0.00                     0.00               0.00             -312.37             -345.63            -658.00

  Total CrossCom National                                    0.00                   418.45              387.37               53.81           -195.63            664.00

  Dallas County Human Services
    WO#2760-Replace lights-warranty parts but        0.00                     0.00             159.00                0.00               0.00              159.00

  Total Dallas County Human Services                         0.00                     0.00              159.00                0.00              0.00            159.00

  Divisions Maintenance Group
     WO#2614-PO#1523445-Walgreens-drive thru         0.00                     0.00               0.00                0.00             108.75              108.75
     WO#2745-PO#1734609-Ross-Merle Hay-15            0.00                     0.00             187.05                0.00               0.00              187.05
     WO#2806-566009258-1835767-Walgreens            85.39                     0.00               0.00                0.00               0.00               85.39

  Total Divisions Maintenance Group                         85.39                     0.00              187.05                0.00           108.75             381.19

  Doris Robinson
    WO#1945 - Wire kitchen lighting                  0.00                     0.00                0.00               0.00            1,184.71           1,184.71

  Total Doris Robinson                                       0.00                     0.00                0.00                0.00          1,184.71         1,184.71

  Duluth Trading Co.
    WO#2786-Turn off auto lights per closure        79.50                     0.00                0.00               0.00               0.00               79.50

  Total Duluth Trading Co.                                  79.50                     0.00                0.00                0.00              0.00               79.50

  Eaton                                                      0.00                     0.00                0.00                0.00           600.00             600.00
  Emerson Electric Co.
    Emerson On Call Service - Ongoing                0.00                  1,000.00               0.00           2,000.00               0.00            3,000.00
    WO#2724-Lighting updates and upgrades            0.00                      0.00               0.00           2,487.75               0.00            2,487.75
    WO#2765-4whips for the GDC                       0.00                  2,086.50               0.00               0.00               0.00            2,086.50

  Total Emerson Electric Co.                                 0.00                  3,086.50               0.00         4,487.75                 0.00         7,574.25

  ESI Electric, Inc.
    Calvin Manor                                     0.00                     0.00            3,276.00           1,344.00               0.00            4,620.00

  Total ESI Electric, Inc.                                   0.00                     0.00          3,276.00           1,344.00                 0.00         4,620.00

  Estes Construction                                         0.00                     0.00                0.00                0.00              -0.80              -0.80

  Everything Homes of Iowa                                   0.00                     0.00                0.00                0.00              -0.70              -0.70

  EVO-INC
    Walmart LED Retrofit - Iowa City                 0.00                     0.00                0.00               0.00            4,200.00           4,200.00
                                                                                                                                                                Page 3
1:53 PM                                                 Ryan's Electrical Services, LLC
05/14/20                                                         A/R Aging Summary
                                                                   As of April 30, 2020

                                              Current                  1 - 30              31 - 60            61 - 90              > 90                TOTAL

     Walmart LED Retrofit - Keokuk                 0.00                     0.00               0.00               0.00             7,800.00             7,800.00
     Walmart LED Retrofit - Mt Pleasant            0.00                     0.00               0.00               0.00            23,222.00            23,222.00
     Walmart LED Retrofit - Muscatine              0.00                     0.00               0.00               0.00             7,200.00             7,200.00

  Total EVO-INC                                           0.00                     0.00                0.00               0.00         42,422.00            42,422.00

  Ezzi Signs
    WO#2660-WO#127524716-Best Buy-Center of        0.00                     0.00               0.00               0.00              203.40               203.40

  Total Ezzi Signs                                        0.00                     0.00                0.00               0.00             203.40              203.40

  Ferrandino & Son, Inc.                                  0.00                     0.00                0.00              -39.12               0.00              -39.12

  G&H Trucking                                            0.00                     0.00                0.00               0.00             220.00              220.00
  Gene Pint
    WO#2715-Install requested ceiling light     973.70                      0.00               0.00               0.00                 0.00              973.70

  Total Gene Pint                                       973.70                     0.00                0.00               0.00                0.00             973.70

  Gholam Mirafzal                                         0.00                     0.00                0.00               0.00             125.00              125.00
  Ginger Shirley
     WO#2399 - Check non-working light             0.00                     0.00               0.00               0.00                -0.16                -0.16

  Total Ginger Shirley                                    0.00                     0.00                0.00               0.00                -0.16                -0.16

  Global Facility Management
     WO#2719-WO#00350724-Fossil Accessory         0.00                      0.00            321.00                0.00                 0.00              321.00
     WO#2782-WO#00383788-Dollar Tree-WDM        375.00                      0.00              0.00                0.00                 0.00              375.00
     WO#2807-00391153-Dollar Tree West Dsm      150.00                      0.00              0.00                0.00                 0.00              150.00

  Total Global Facility Management                      525.00                     0.00              321.00               0.00                0.00             846.00

  Harold Pike Construction Co.
    Boone County Landfill Maint. Bldg.             0.00                     0.00               0.00               0.00                70.00                70.00
    ISU Vet Med - RR & Locker Room                 0.00                     0.00               0.00               0.00             2,458.11             2,458.11

  Total Harold Pike Construction Co.                      0.00                     0.00                0.00               0.00            2,528.11           2,528.11

  Heritage Interiors, LLC.
    WO#2778-Trim work-per Denny                    0.00                 1,882.52               0.00               0.00                 0.00             1,882.52

  Total Heritage Interiors, LLC.                          0.00                  1,882.52               0.00               0.00                0.00           1,882.52

  Innovative Construction Solutions
     Duff Plaza - Homegoods Ames              19,197.00               142,290.00               0.00               0.00                 0.00           161,487.00
     Duff Plaza PetSmart - Ames               67,950.00                17,415.00               0.00               0.00                 0.00            85,365.00

  Total Innovative Construction Solutions          87,147.00               159,705.00                  0.00               0.00                0.00         246,852.00

  Jensen Builders
    Adair IDOT PEMB Addition                       0.00                     0.00               0.00               0.00            12,824.26            12,824.26
    Camp Dodge S-21 T-BAT                          0.00                     0.00               0.00               0.00                 0.26                 0.26
    Jensen Builders - Other                        0.00                     0.00               0.00               0.00                -0.01                -0.01

  Total Jensen Builders                                   0.00                     0.00                0.00               0.00         12,824.51            12,824.51

  Jerry's Furniture                                       0.00                     0.00                0.00               0.00             -256.40             -256.40

  John French


                                                                                                                                                               Page 4
1:53 PM                                                   Ryan's Electrical Services, LLC
05/14/20                                                           A/R Aging Summary
                                                                     As of April 30, 2020

                                                Current                  1 - 30              31 - 60           61 - 90           > 90               TOTAL

     WO#2199 - Power to half of home                 0.00                     0.00               0.00              0.00            68.90               68.90

  Total John French                                         0.00                     0.00               0.00              0.00              68.90               68.90

  John Rhode
    WO#1870 - Fix GFI Near Kitchen Sink              0.00                     0.00               0.00              0.00            75.00               75.00

  Total John Rhode                                          0.00                     0.00               0.00              0.00              75.00               75.00

  Kellap Grant
    WO#2808 - Add outlet for treadmill            213.19                      0.00               0.00              0.00             0.00              213.19

  Total Kellap Grant                                      213.19                     0.00               0.00              0.00               0.00           213.19

  Koester Construction Company Inc.
    WDM Valley Junction Activity Center Ph 3B   30,905.98                18,572.50               0.00              0.00             0.00            49,478.48

  Total Koester Construction Company Inc.            30,905.98                18,572.50                 0.00              0.00               0.00        49,478.48

  Kristine Calhoun
     WO#1876 - Check living room outlets             0.00                     0.00               0.00              0.00           119.57              119.57

  Total Kristine Calhoun                                    0.00                     0.00               0.00              0.00            119.57            119.57

  Lansink Construction, Inc.                                0.00                     0.00               0.00              0.00          -1,015.55        -1,015.55

  Larson Construction Co. Inc.
     Hartman Reserve Nature Center                   0.00                     0.00               0.00              0.00          1,020.00            1,020.00

  Total Larson Construction Co. Inc.                        0.00                     0.00               0.00              0.00          1,020.00          1,020.00

  Larson Contracting Central, LLC
     Smokin' Oak Pizza                               0.00                     0.00               0.00              0.00           849.79              849.79

  Total Larson Contracting Central, LLC                     0.00                     0.00               0.00              0.00            849.79            849.79

  Laser Facility Management
    WO#2744-WO#107930-01-Motel 6-WDM-Parking         0.00                 3,543.30               0.00              0.00             0.00             3,543.30

  Total Laser Facility Management                           0.00                  3,543.30              0.00              0.00               0.00         3,543.30

  Lisa Silvers
     WO#2414-Wire room & install can lts             0.00                     0.00               0.00              0.00             -4.59               -4.59

  Total Lisa Silvers                                        0.00                     0.00               0.00              0.00              -4.59               -4.59

  Lor Moua
    WO#2565-Repair Front Light and Door Bell         0.00                     0.00               0.00              0.00             -1.87               -1.87

  Total Lor Moua                                            0.00                     0.00               0.00              0.00              -1.87               -1.87

  Loren Weber
    WO#1996 - Find short in conduit                  0.00                     0.00               0.00              0.00            71.72               71.72

  Total Loren Weber                                         0.00                     0.00               0.00              0.00              71.72               71.72

  Mark Knutson
    Hot Tub Removal                                  0.00                     0.00               0.00              0.00            -69.55              -69.55

  Total Mark Knutson                                        0.00                     0.00               0.00              0.00            -69.55            -69.55

                                                                                                                                                            Page 5
1:53 PM                                                    Ryan's Electrical Services, LLC
05/14/20                                                            A/R Aging Summary
                                                                      As of April 30, 2020

                                                 Current                  1 - 30              31 - 60           61 - 90             > 90               TOTAL

  Matt Christianson
    WO#2792 - Fix 2 switches                          0.00                  193.51                0.00              0.00               0.00              193.51

  Total Matt Christianson                                    0.00                   193.51               0.00                0.00               0.00           193.51

  Michelle Weverink
    WO#2796 - Install owner-provided bath fan         0.00                  277.25                0.00              0.00               0.00              277.25

  Total Michelle Weverink                                    0.00                   277.25               0.00                0.00               0.00           277.25

  Mike Mohr
    WO#2676-Troubleshoot outlets, he lost pow         0.00                    0.00                0.00           104.50                0.00              104.50
    WO#2723-Electrical work at new house 5370         0.00                    0.00                0.00           184.00                0.00              184.00

  Total Mike Mohr                                            0.00                     0.00               0.00              288.50               0.00           288.50

  Monte Evans
    WO#1918 - Insurance claim                         0.00                    0.00                0.00              0.00            1,944.61           1,944.61

  Total Monte Evans                                          0.00                     0.00               0.00                0.00          1,944.61         1,944.61

  Neumann Brothers, Inc.
    Waukee CAPS                                       0.00                    0.00                0.00              0.00            1,422.75           1,422.75

  Total Neumann Brothers, Inc.                               0.00                     0.00               0.00                0.00          1,422.75         1,422.75

  Pella Regional Health Center
    WO#2780 - Misc electric                       3,424.00                    0.00                0.00              0.00               0.00            3,424.00

  Total Pella Regional Health Center                   3,424.00                       0.00               0.00                0.00               0.00        3,424.00

  PKC Construction                                           0.00                     0.00               0.00                0.00              -1.71              -1.71

  Planet Fitness - Cedar Rapids
     WO#2693-WO#115312601-Crossroads Center           0.00                  243.43                0.00              0.00               0.00              243.43
     WO#2772-Cedar Rapids- Replaced Can Lights        0.00                  208.65                0.00              0.00               0.00              208.65

  Total Planet Fitness - Cedar Rapids                        0.00                   452.08               0.00                0.00               0.00           452.08

  Point Builders, LLC
    River Place SSR2                                  0.00                    0.00                0.00              0.00             330.00              330.00
    SW 9th Retail                                     0.00                    0.00                0.00              0.00             953.25              953.25
    Point Builders, LLC - Other                       0.00                    0.00                0.00              0.00              -3.25               -3.25

  Total Point Builders, LLC                                  0.00                     0.00               0.00                0.00          1,280.00         1,280.00

  Popeye's Chicken
    WO#2142-Replace bad elec cord cap                 0.00                    0.00                0.00              0.00              98.18               98.18

  Total Popeye's Chicken                                     0.00                     0.00               0.00                0.00              98.18              98.18

  Proctor Mechanical Corporation
    WO#2758-T&M-Luscas split system                   0.00                 1,271.72               0.00              0.00               0.00            1,271.72

  Total Proctor Mechanical Corporation                       0.00                  1,271.72              0.00                0.00               0.00        1,271.72

  R&R Development Services
    WO#2710-Regency 5 - Add one outlet for TV         0.00                    0.00             187.08               0.00               0.00              187.08



                                                                                                                                                               Page 6
1:53 PM                                                     Ryan's Electrical Services, LLC
05/14/20                                                             A/R Aging Summary
                                                                       As of April 30, 2020

                                                  Current                  1 - 30             31 - 60            61 - 90            > 90              TOTAL

  Total R&R Development Services                              0.00                    0.00              187.08              0.00               0.00           187.08

  R.H. Grabau Construction Inc.
    ISU Food Science RM 2379                           0.00                    0.00                0.00              0.00            -172.69            -172.69
     R.H. Grabau Construction Inc. - Other             0.00                    0.00           -4,249.42              0.00               0.00          -4,249.42

  Total R.H. Grabau Construction Inc.                         0.00                    0.00          -4,249.42               0.00            -172.69        -4,422.11

  Rock Valley Physical Therapy
    WO#2799 - Tshoot parking lot lighting              0.00                  310.60               0.00               0.00              0.00             310.60

  Total Rock Valley Physical Therapy                          0.00                  310.60                0.00              0.00               0.00           310.60

  RSM Maintenance
    WO#2735-WO#117026101-US Cellular-DSM               0.00                    0.00             144.50               0.00              0.00             144.50

  Total RSM Maintenance                                       0.00                    0.00              144.50              0.00               0.00           144.50

  Ruthie Clay                                                 0.00                    0.00                0.00              -0.45              0.00               -0.45

  Seam Group (Former Predictive Services)
    WO#2647-WO#51070-At Home-University                0.00                    0.00               0.00               0.00            275.00             275.00

  Total Seam Group (Former Predictive Services)               0.00                    0.00                0.00              0.00            275.00            275.00

  Sergio Corona
    WO#2533 - Kitchen Remodel - Trim Work              0.00                    0.00               0.00               0.00           1,026.20          1,026.20

  Total Sergio Corona                                         0.00                    0.00                0.00              0.00           1,026.20         1,026.20

  Siemens Industry
     Western Hills Courtyard Infill                    0.00                    0.00               0.00               0.00            300.00             300.00

  Total Siemens Industry                                      0.00                    0.00                0.00              0.00            300.00            300.00

  Smith Company Serives, LLC
    WO#2761-Abduhl Smith-building strut rack           0.00                    0.00             159.00               0.00              0.00             159.00

  Total Smith Company Serives, LLC                            0.00                    0.00              159.00              0.00               0.00           159.00

  South Central Electric, LLC.
    WO#2429-Elevate@Jordan Creek FA rough-in           0.00                    0.00               0.00               0.00           7,000.00          7,000.00

  Total South Central Electric, LLC.                          0.00                    0.00                0.00              0.00           7,000.00         7,000.00

  Southern Hospitality Ventures, Inc.
    WO#2767-WO#137633248-Raising Cane-WDM-Rep          0.00                    0.00             285.90               0.00              0.00             285.90

  Total Southern Hospitality Ventures, Inc.                   0.00                    0.00              285.90              0.00               0.00           285.90

  Springwise
    WO#2790-00-0246-6519-DG Guthrie Center          300.00                     0.00               0.00               0.00              0.00             300.00

  Total Springwise                                          300.00                    0.00                0.00              0.00               0.00           300.00

  Sterling Hotel
     WO#1981 - Misc. - emergency fixes                 0.00                    0.00               0.00               0.00            181.77             181.77

  Total Sterling Hotel                                        0.00                    0.00                0.00              0.00            181.77            181.77


                                                                                                                                                              Page 7
1:53 PM                                                   Ryan's Electrical Services, LLC
05/14/20                                                           A/R Aging Summary
                                                                     As of April 30, 2020

                                                Current                  1 - 30              31 - 60            61 - 90              > 90               TOTAL

  StoreCrafters, Inc.
     WO#1813 - PO#42561 - Harbor Freight             0.00                    0.00                0.00               0.00             2,701.17            2,701.17

  Total StoreCrafters, Inc.                                 0.00                      0.00               0.00                0.00           2,701.17          2,701.17

  Summit Commercial Construction
    WO#2766-Add fridge outlet @ 3FOP                 0.00                  329.52                0.00               0.00                 0.00              329.52
    WO#2794 - Install floor box @ Century 3      2,850.00                    0.00                0.00               0.00                 0.00            2,850.00

  Total Summit Commercial Construction                2,850.00                     329.52                0.00                0.00                0.00         3,179.52

  Tasty King-Burger King
    WO#2704-Court Ave Burger King - Thermal i        0.00                    0.00                0.00            636.00                  0.00             636.00
    WO#2726-MLK Burger King- outside light fi        0.00                    0.00                0.00            184.00                  0.00             184.00

  Total Tasty King-Burger King                              0.00                      0.00               0.00              820.00                0.00           820.00

  TBB&M, LLC
    Roland Story HS Science Room Reno                0.00                    0.00                0.00               0.00             3,112.00            3,112.00
    Saydel High School - Classroom Reno              0.00                    0.00                0.00               0.00                 0.50                0.50

  Total TBB&M, LLC                                          0.00                      0.00               0.00                0.00           3,112.50          3,112.50

  The Samuels Group
    DMPS McCombs MS                                  0.00                    0.00                0.00               0.00             3,330.70            3,330.70
    DMPS Weeks MS                                    0.00                    0.00                0.00               0.00            15,410.00           15,410.00

  Total The Samuels Group                                   0.00                      0.00               0.00                0.00        18,740.70           18,740.70

  Theresa Livingston
    WO#2734-Troubleshoot power to garage             0.00                    0.00                0.00            112.73                  0.00             112.73

  Total Theresa Livingston                                  0.00                      0.00               0.00              112.73                0.00           112.73

  Tina Unich
     WO#2618-Sub-Panel and outlets install           0.00                    0.00                0.00               0.00              533.99              533.99

  Total Tina Unich                                          0.00                      0.00               0.00                0.00            533.99             533.99

  Tom Grutz
    WO#2775 - Bathroom remodel                       0.00                 2,765.56               0.00               0.00                 0.00            2,765.56
    WO#2802 - Lighting request                       0.00                   159.50               0.00               0.00                 0.00              159.50

  Total Tom Grutz                                           0.00                  2,925.06               0.00                0.00                0.00         2,925.06

  Trinity Construction Group
     Tower & Sheridan Park Restrooms                 0.00                    0.00                0.00               0.00               50.00               50.00
     Trinity Construction Group - Other              0.00                    0.00                0.00               0.00               -0.01               -0.01

  Total Trinity Construction Group                          0.00                      0.00               0.00                0.00               49.99               49.99

  Two Rivers Group, Inc.
    Urbandale High School Gym Reno              44,308.00                   25.00               25.00               0.00                 0.00           44,358.00

  Total Two Rivers Group, Inc.                       44,308.00                       25.00              25.00                0.00                0.00        44,358.00

  Wayne Folken
    WO#2698-Install owner provided motion lig        0.00                    0.00                0.00               0.00                 0.00                0.00



                                                                                                                                                                Page 8
1:53 PM                                                  Ryan's Electrical Services, LLC
05/14/20                                                           A/R Aging Summary
                                                                     As of April 30, 2020

                                               Current                   1 - 30              31 - 60           61 - 90             > 90             TOTAL

  Total Wayne Folken                                        0.00                     0.00               0.00                0.00             0.00               0.00

  Whole Foods WDSM
    WO#1837 - WO#48268487 - Ltg Rpl                0.00                      0.00                0.00              0.00             318.00            318.00
    WO#2803-56051183-Repair lighting             184.00                      0.00                0.00              0.00               0.00            184.00

  Total Whole Foods WDSM                                 184.00                      0.00               0.00                0.00          318.00            502.00

  Woodruff Const - Ames
    Mainstream Living - Baker House                 0.00                     0.00                0.00           321.50                0.00            321.50
    WO#2703-Mainstream living-Replaced Photo       79.50                     0.00                0.00             0.00                0.00             79.50

  Total Woodruff Const - Ames                              79.50                     0.00               0.00              321.50             0.00           401.00

  Woodruff Const - Ft Dodge
    United Community CSD Transportation Bldg        0.00                  5,217.00           6,212.05              0.00               0.00          11,429.05

  Total Woodruff Const - Ft Dodge                           0.00                  5,217.00         6,212.05                 0.00             0.00        11,429.05

TOTAL                                              242,692.43                265,594.12            6,108.06          8,178.72         98,682.25         621,255.58




                                                                                                                                                            Page 9
Ryan's Electrical Services: In Progress/Future Projects
        Current Projects      Job #                  Description            Value       Labor      Material     Other    Amount Invoiced        Start      Completion   Next Billing Date
Adair DOT                      314    Building addition and remodel       $259,042.83 $93,914.00 $128,494.00 $36,634.83      $255,907.05     4/19/2019       10/10/2019        5/25/2020
Urbandale HS HVAC Reno.        328    HVAC upgrade for high school        $236,310.27 $123,020.00 $101,480.00 $11,810.27     $179,228.85     6/25/2019         8/1/2020        5/20/2020
Camp Dodge M‐05                338    Full building remodel               $159,718.07 $40,718.00 $59,634.00 $59,366.07        $93,778.30    10/15/2019         7/1/2020        5/25/2020
Valley Junction AC             343    Partial renovation                   $80,512.61 $24,900.00 $49,748.00 $5,864.61         $76,486.98     1/10/2020        5/18/2020        5/25/2020
Story County Jail HVAC         345    HVAC upgrade for jail                $28,000.00 $15,200.00    $6,250.00 $6,550.00             $0.00       TBD      TBD                          TBD
McDonalds Pella                347    Resturant remodel                    $62,870.55 $22,279.00 $25,431.00 $15,160.55        $59,727.02     3/4/2020          6/1/2020        5/25/2020
Petsmart Ames                  348    Tenant Improvement                  $181,800.00 $77,500.00 $101,300.00 $3,000.00       $100,665.00     2/17/2020        5/31/2020        5/25/2020
Homegoods Ames                 350    Tenant Improvement                  $246,900.00 $86,800.00 $154,600.00 $5,500.00       $178,947.00     2/14/2020        5/22/2020        5/25/2020
Camp Dodge B16 &B17            349    (2) Full bulding remodel             $89,398.74 $27,699.00 $46,838.00 $14,861.74        $39,156.15     2/17/2020         8/1/2020        5/25/2020
Lincoln HS Classroom Reno.     351    Small High School renovation         $67,000.00 $14,500.00 $19,000.00 $33,500.00              $0.00    6/1/2020         8/14/2020        5/15/2020
Greene County CSD Reno.        356    New Fire Alarm through out school    $68,800.00 $68,800.00        $0.00      $0.00            $0.00    5/11/2020         8/1/2020               TBD
Camp Dodge PT‐8                353    New Electrical service               $42,500.00   $9,700.00 $28,000.00 $4,800.00              $0.00    7/1/2020         11/1/2020        5/20/2020
North View Park Restroom       352    Restroom Improvements                $19,700.00 $12,750.00    $2,200.00 $4,750.00       $18,004.40     4/9/2020    TBD                          TBD
IA DOT Jefferson garage        354    Replace Exhaust System               $11,800.00   $8,500.00   $3,300.00      $0.00            $0.00    5/11/2020   TBD                   5/25/2020
2020 Vehicle Storage           355    New Construction                     $33,500.00 $15,400.00 $16,500.00 $1,600.00               $0.00       TBD      TBD                   5/31/2020
Prairie City Clinic            357    Service and Temporary Power          $77,987.00 $15,200.00 $36,100.00 $26,987.00        $11,698.05        TBD      TBD                          TBD
Junior Achievers child care    358    New Day Care Building               $123,000.00 $41,500.00 $52,725.00 $28,775.00              $0.00    5/1/2020          9/1/2020               TBD
R&R Realty SM0098              359    Tenant Improvement                   $19,000.00 $12,000.00    $5,950.00 $1,050.00             $0.00    5/24/2020         7/1/2020               TBD
R&S Realty Intersate IV        361    Warehouse seperation                 $28,248.00 $12,200.00 $12,400.00 $3,648.00               $0.00    5/18/2020        6/14/2020               TBD
Mohr Homes
Hoyt Middle School
Drake & Bates Parks
                                                                                                                                   Business Statement
                                                                                                                                          Account Number:
             P.O. Box 1800
                                                                                                                                           1 964 7420 1346
             Saint Paul, Minnesota 55101-0800                                                                                             Statement Period:
             1333        TRN                           S                  Y        ST01                                                         Apr 1, 2020
                                                                                                                                                    through
                                                                                                                                               Apr 30, 2020
                                                                                                          1010101010101010101010
                                                                                                          1011100101011100001011
                                                                                                          1010001100001001011010
                                                                                                          1001110101100000100001
                                                                                                          1101110000100101010000
                                                                                                          1101010011000001010101
                                                                                                          1010100010010110101110
                                                                                                          1001110100010111101011
                                                                                                          1100101010010011011000
                                                                                                          1100010001010010001111
                                                                                                          1000101000000010000110
                                                                                                          1010000100110011111001
                                                                                                          1010010101100100111000
                                                                                                          1010110100101111100111
                                                                                                          1010111000101000000010
                                                                                                          1001100110010011101101
                                                                                                          1101001011101001100000
                                                                                                          1100100100011111100011
                                                                                                                                                Page 1 of 6
                                                                                                          1010010111101100011110
                                                                                                          1111010101101001001101
                                                                                                          1101101001100101001000
                                                                                                          1111111111111111111111

              ATDTTFFFDAAFFADTDDFFDFFATFDTDTAFAFFDFTAATTTAADDFTTDDTADATFFFATAFA

              000007903 01 SP    000638448307150 E
              RYAN'S ELECTRICAL SERVICES LLC
              2917 FALLS AVE
                                                                                                     %                                To Contact U.S. Bank
              WATERLOO IA 50701-5727                                                                 24-Hour Business
                                                                                                     Solutions:                             1-800-673-3555


                                                                                                     U.S. Bank accepts Relay Calls
                                                                                                     Internet:                                 usbank.com




INFORMATION YOU SHOULD KNOW
    Effective May 11, 2020 the "Your Deposit Account Agreement" booklet will include updates that may affect your rights. The
    main updates to note in the revised "Your Deposit Account Agreement" booklet sections, and sub sections, are:
        ·    Included in multiple sections
                   o Clarification around reoccurring or one-time merchant debit card transactions
                   o Rebranding of the Premier Line of Credit product to Personal Line of Credit
                   o Clarification on ATM deposit availability
        ·    Addition of "Special Provisions for Third Party Accounts" section
        ·    Definitions section
                   o Added the definition for "account" or "statement" cycle
        ·    Savings Account section
                   o Clarification on "Transfer and/or Withdrawal Restrictions"
                   o Clarification on "Excessive Transfers and/or Withdrawals"
        ·    Levies, Garnishments and other Legal Process section
                   o Additional language and clarity on the legal process
        ·    Funds Availability section
                   o Changes to the Funds Availability section to reflect inflationary adjustments to certain specified dollar amounts
                       for deposited funds:
                                      Funds
                                                                     Current          Amounts effective as
                                    Availability
                                                                    Amounts             of May 11, 2020
                                     Section
                      Immediate Availability - All Accounts                       Up to first $200    Up to first $225
                      Longer Delays May Apply -                                   The first $200       (Increases to)
                      Case by Case Delays                                         of your deposit           $225
                      Longer Delays May Apply -                                     Deposit of         (Increases to)
                      Safeguard Exceptions                                          Check(s)               $5,525
                                                                                   greater than
                                                                                     $5,000
                      Special Rules for New Accounts -                            All references       (Increases to)
                      Retail Consumer and Business                                  of $5,000              $5,525
                      Accounts

                    o Determining the Availability of a Deposit - All Accounts sub-section
                             §      Updated timing on deposits done at an ATM
                    o Deposits at Automated Teller Machines sub-section
                       §      Addition of Partner ATMs section
        ·    Removed the following content and will be distributed upon individual product purchase
                 o Safe Deposit Box Agreement
                 o Consumer Reserve Line Agreement
                 o Business Reserve Line Agreement
    Starting May 11, you may pick up a copy at your local branch, view on usbank.com, or call 800.USBANKS (872.2657) to request a
    copy. If you have any questions, our bankers are available to help at your local branch. You can also call us at U.S. Bank 24-Hour
    Banking at 800.USBANKS (872.2657). We accept relay calls.
                                                                         BALANCE YOUR ACCOUNT
                                                                         To keep track of all your transactions, you should balance your account every month. Please
                                                                         examine this statement immediately. We will assume that the balance and transactions shown are
                                                                         correct unless you notify us of an error.

Outstanding Deposits
DATE                          AMOUNT                                     1. List any deposits that do not appear on your statement in the Outstanding Deposits section at
                                                                            the left. Record the total.
                                                                         2. Check off in your checkbook register all checks, withdrawals (including Debit Card and ATM)
                                                                            and automatic payments that appear on your statement. Withdrawals that are NOT checked off
TOTAL                         $                                             should be recorded in the Outstanding Withdrawals section at the left. Record the total.
                                                                         3. Enter the ending balance shown on this statement.                                              $_____________
Outstanding Withdrawals
DATE                          AMOUNT                                     4. Enter the total deposits recorded in the Outstanding Deposits section.                         $_____________
                                                                         5. Total lines 3 and 4.                                                                           $_____________
                                                                         6. Enter the total withdrawals recorded in the Outstanding Withdrawals section.                   $_____________
                                                                         7. Subtract line 6 from line 5. This is your balance.                                             $_____________
                                                                         8. Enter in your register and subtract from your register balance any checks, withdrawals or other
                                                                            debits (including fees, if any) that appear on your statement but have not been recorded in your
                                                                            register.
                                                                         9. Enter in your register and add to your register balance any deposits or other credits (including
                                                                            interest, if any) that appear in your statement but have not been recorded in your register.
                                                                         10. The balance in your register should be the same as the balance shown in #7. If it does not
                                                                             match, review and check all figures used, and check the addition and subtraction in your register.
                                                                             If necessary, review and balance your statement from the previous month.
TOTAL                         $

IMPORTANT DISCLOSURES TO OUR CONSUMER CUSTOMERS
In Case of Errors or Questions About Your Checking, Savings, ATM, Debit Card, ACH, Bill Pay and Other Electronic Transfers
If you think your statement or receipt is wrong or if you need more information about a transfer on the statement or receipt, we must hear from you no later than 60 days* after we sent you
the FIRST statement on which the error or problem appeared. Telephone us at the number listed on the front of this statement or write to us at U.S. Bank, EP-MN-WS5D, 60 Livingston
Ave., St. Paul, MN 55107.
· Tell us your name and account number.
· Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe there is an error or why you need more information.
· Tell us the dollar amount of the suspected error.
We will determine whether an error occurred within 10 business days after we hear from you and will correct any error promptly. If we need more time, we may take up to 45 days to
investigate your complaint. For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to investigate your complaint. If we decide to do this,
we will credit your account within 10 business days for the amount you think is in error, so that you will have the use of the money during the time it takes us to complete our investigation. If
we ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not credit your account.
    *Please note: Paper draft and paper check claims must be disputed within 30 days per Your Deposit Account Agreement.
IMPORTANT DISCLOSURES TO OUR BUSINESS CUSTOMERS
Errors related to any transaction on a business account will be governed by any agreement between us and/or all applicable rules and regulations governing such transactions, including the
rules of the National Automated Clearing House Association (NACHA Rules) as may be amended from time to time. If you think this statement is wrong, please telephone us at the number
listed on the front of this statement immediately.
CONSUMER BILLING RIGHTS SUMMARY REGARDING YOUR RESERVE LINE
What To Do If You Think You Find A Mistake on Your Statement
If you think there is an error on your statement, write to us at:
U.S. Bank, P.O. Box 3528, Oshkosh, WI 54903-3528.
In your letter, give us the following information:
· Account information: Your name and account number.
· Dollar Amount: The dollar amount of the suspected error.
· Description of problem: If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement.
You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
· We cannot try to collect the amount in question, or report you as delinquent on that amount.
· The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to
   pay the amount in question or any interest or other fees related to that amount.
· While you do not have to pay the amount in question, you are responsible for the remainder of your balance.
· We can apply any unpaid amount against your credit limit.
Reserve Line Balance Computation Method: To determine your Balance Subject to Interest Rate, use the dates and balances provided in the Reserve Line Balance Summary section.
The date next to the first Balance Subject to Interest is day one for that balance and is applicable up to (but not including) the date of the next balance (if there is one). We multiply the
Balance Subject to Interest by the number of days it is applicable and add them up to get the same number of days in the billing cycle. We then divide the result by the number of billing
days in the cycle. This is your Balance Subject to Interest Rate. Any unpaid interest charges and unpaid fees are not included in the Balance Subject to Interest. The ***INTEREST
CHARGE*** begins from the date of each advance.
REPORTS TO AND FROM CREDIT BUREAUS FOR RESERVE LINES
We may report information about your account to credit bureaus. Late payments, missed payments or other defaults on your account may be reflected in your credit report.
CONSUMER REPORT DISPUTES
We may report information about account activity on consumer and small business deposit accounts and consumer reserve lines to Consumer Reporting Agencies (CRA). As a result, this
may prevent you from obtaining services at other financial institutions. If you believe we have inaccurately reported information to a CRA, you may submit a dispute by calling 844.624.8230
or by writing to: U.S. Bank Attn: Consumer Bureau Dispute Handling (CBDH), P.O. Box 3447, Oshkosh, WI 54903-3447. In order for us to assist you with your dispute, you must provide:
your name, address and phone number; the account number; the specific information you are disputing; the explanation of why it is incorrect; and any supporting documentation (e.g.,
affidavit of identity theft), if applicable.




Member FDIC
                                                  RYAN'S ELECTRICAL SERVICES LLC                                                        Business Statement
                                                  2917 FALLS AVE                                                                               Account Number:
                                                  WATERLOO IA 50701-5727
                                                                                                                                                1 964 7420 1346
                                                                                                                                               Statement Period:
                                                                                                                                                     Apr 1, 2020
                                                                                                                                                         through
                                                                                                                                                    Apr 30, 2020
                                                                                                  1010101010101010101010
                                                                                                  1011100101000000010011
                                                                                                  1010001100001001001110
                                                                                                  1001110101100000110001
                                                                                                  1101110000100101101000
                                                                                                  1101010100000001011111
                                                                                                  1010100010010110111010
                                                                                                  1001110100010111001011
                                                                                                  1100101010010000000000
                                                                                                  1100010001010000001111
                                                                                                  1000101000001111011010
                                                                                                  1010000100110001111001
                                                                                                  1010010101110111000100
                                                                                                  1010110100001011011001
                                                                                                  1010111000101100000010
                                                                                                  1001100100011011111101
                                                                                                  1101001011000001011000
                                                                                                  1100100111101101001011
                                                                                                  1010001000000111001110
                                                                                                  1111011100000011000001
                                                                                                                                                     Page 2 of 6
                                                                                                  1101001001101111011000
                                                                                                  1111111111111111111111




INFORMATION YOU SHOULD KNOW                                                                                                                   (CONTINUED)
           Thank you for choosing U.S. Bank. We wanted to inform you of Fee changes that will be effective May 1st, 2020.
           The fee for a Cashier's check will move from the current fee of $8.00 to $10.00.
           If you have any questions or would like to discuss your account options, please call us at 1.800.673.3555.


GOLD BUSINESS CHECKING                                                                                                                          Member FDIC
U.S. Bank National Association                                                                                                 Account Number 1-964-7420-1346
Account Summary
                                   # Items
Beginning Balance on Apr 1                    $             54,054.88
Customer Deposits                    3                      87,466.65
Other Deposits                       10                     46,277.18
Card Withdrawals                     22                     17,745.25-
Other Withdrawals                    46                    157,109.76-
Checks Paid                          11                     13,270.98-
        Ending Balance on Apr 30, 2020 $                        327.28-

Customer Deposits
Number              Date         Ref Number                    Amount       Number            Date                         Ref Number                  Amount
                    Apr 7        8356110329                  37,409.66                        Apr 22                       8653829171                 7,143.93
                    Apr 13       8056016352                  42,913.06
                                                                                    Total Customer Deposits                               $         87,466.65

Other Deposits
Date   Description of Transaction                                                                       Ref Number                                    Amount
Apr 1 Electronic Deposit                          From MIDLAND CONSTRUC                                                                   $         10,725.00
          REF=200910054867310N00                     480848525 ACH BATCH Ankeny, IA
Apr 7 Electronic Deposit                          From MIDLAND CONSTRUC                                                                               9,600.00
          REF=200940060860940N00                     480848525 ACH BATCH Ankeny, IA
Apr 9 Electronic Deposit                          From INTUIT PAYROLL S                                                                                662.74
          REF=200990085565710N00                     1722616679QUICKBOOKS453071904
Apr 13 Electronic Deposit                         From CROSSCOM NATIONA                                                                                220.50
          REF=201040029691720N00                     1201721299PAYMENTJNL59165
Apr 14 Electronic Deposit                         From MIDLAND CONSTRUC                                                                               9,600.00
          REF=201010107845170N00                     480848525 ACH BATCH Ankeny, IA
Apr 17 Electronic Deposit                         From CROSSCOM NATIONA                                                                                112.50
          REF=201070136275850N00                     1201721299PAYMENTJNL59165
Apr 20 Electronic Deposit                         From CROSSCOM NATIONA                                                                                 75.00
          REF=201110012442410N00                     1201721299PAYMENTJNL59165
Apr 21 Electronic Deposit                         From MIDLAND CONSTRUC                                                                               7,800.00
          REF=201110036402470N00                     480848525 ACH BATCH Ankeny, IA
Apr 23 Electronic Deposit                         From TSYS/TRANSFIRST                                                                                 266.44
          REF=201130116326580N00                     WFBTRANSF1BKCD
                                                     STLMT543684555763591
Apr 28 Electronic Deposit                         From MIDLAND CONSTRUC                                                                               7,215.00
          REF=201180091636970N00                     480848525 ACH BATCH Ankeny, IA
                                                                                         Total Other Deposits                             $         46,277.18

Card Withdrawals
Card Number: xxxx-xxxx-xxxx-8725
Date   Description of Transaction                                                                       Ref Number                                    Amount
Apr 1 Debit Purchase - VISA                       On 033120 319-2344000 IA                              1472700816                        $            28.21-
          9266 3E CO                                 REF # 24767900091472700816502
          ************8725
Apr 3 Debit Purchase - VISA                       On 040120 703-2663500 VA                              3900013175                                     600.00-
          WALL AND ASSOCIA                           REF # 24073140093900013175588
          ************8725
                                    RYAN'S ELECTRICAL SERVICES LLC                        Business Statement
                                    2917 FALLS AVE                                                Account Number:
                                    WATERLOO IA 50701-5727
                                                                                                   1 964 7420 1346
                                                                                                  Statement Period:
                                                                                                        Apr 1, 2020
                                                                                                            through
                                                                                                       Apr 30, 2020

                                                                                                        Page 3 of 6

GOLD BUSINESS CHECKING                                                                           (CONTINUED)
U.S. Bank National Association                                                      Account Number 1-964-7420-1346
Card Withdrawals (continued)
Card Number: xxxx-xxxx-xxxx-8725
Date   Description of Transaction                                           Ref Number                    Amount
Apr 6 Debit Purchase - VISA         On 040320 800-4777578 FL                6900011703                    250.00-
          HUNTER WARFIELD,             REF # 24056790096900011703449
          ************8725
Apr 13 Debit Purchase - VISA        On 041020 800-4777578 FL                3900012414                    250.00-
          HUNTER WARFIELD,             REF # 24056790103900012414500
          ************8725
Apr 13 Debit Purchase - VISA        On 040920 712-388-4404 IA               1500405457                  1,044.30-
          ECHO ELECTRIC SU             REF # 24269790101500405457382
          ************8725
Apr 13 Debit Purchase - VISA        On 041120 800-922-0204 FL               2100139324                  1,552.47-
          VZWRLSS*IVR VB               REF # 24692160102100139324552
          ************8725
Apr 15 Debit Purchase - VISA        On 041420 515-2894545 IA                6131063020                    281.20-
          BASCOM TRUCK AND             REF # 24755420106131063020450
          ************8725
Apr 17 Debit Purchase - VISA        On 041520 888-9020804 TX                7900018179                    199.00-
          SERVICE FUSION               REF # 24003410107900018179797
          ************8725
Apr 20 Debit Purchase               Wal-Mart Super C WATERLOO IA                                           38.50-
          186347                      On 042020 MAESTERM REF 186347
          ************8725
Apr 20 Debit Purchase - VISA        On 041720 712-388-4404 IA               9500560586                    149.14-
          ECHO ELECTRIC SU             REF # 24269790109500560586597
          ************8725
Apr 20 Debit Purchase - VISA        On 041720 800-865-1913 MN               8100855301                    197.37-
          DLX FOR SMALLBUS             REF # 24692160108100855301648
          ************8725
Apr 20 Debit Purchase - VISA        On 041720 712-388-4404 IA               9500560586                  1,419.20-
          ECHO ELECTRIC SU             REF # 24269790109500560586340
          ************8725
Apr 20 Debit Purchase - VISA        On 041720 712-388-4404 IA               9500560586                  1,888.31-
          ECHO ELECTRIC SU             REF # 24269790109500560586423
          ************8725
Apr 20 Debit Purchase - VISA        On 041620 319-399-5700 IA               8754188289                  7,083.00-
          UNITED FIRE & CA             REF # 24323000108754188289568
          ************8725
Apr 23 Debit Purchase - VISA        On 042120 712-388-4404 IA               3500429872                    909.66-
          ECHO ELECTRIC SU             REF # 24269790113500429872356
          ************8725
Apr 27 Debit Purchase - VISA        On 042620 MIKEDEMUTH.C IA               7637940313                     20.00-
          MIKEDEMUTH.COM               REF # 24492150117637940313981
          ************8725
Apr 27 Debit Purchase - VISA        On 042420 815-9364700 IL                6530000015                    246.57-
          GORDON ELECTRIC              REF # 24744550116530000015463
          ************8725
Apr 28 Debit Purchase               BAMBOO RIDGE 455 WATERLOO IA            3504271841                     16.40-
          812135                      On 042720 ILK1TERM REF 011823812135
          ************8725
Apr 29 Debit Purchase - VISA        On 042820 314-254-2400 MO               9017097615                    390.00-
          Genesis Medical              REF # 24551930119017097615853
          ************8725
Apr 29 Debit Purchase - VISA        On 042720 712-388-4404 IA               9500437198                  1,055.93-
          ECHO ELECTRIC SU             REF # 24269790119500437198848
          ************8725
                                     RYAN'S ELECTRICAL SERVICES LLC                                            Business Statement
                                     2917 FALLS AVE                                                                    Account Number:
                                     WATERLOO IA 50701-5727
                                                                                                                        1 964 7420 1346
                                                                                                                       Statement Period:
                                                                                                                             Apr 1, 2020
                                                                                                                                 through
                                                                                                                            Apr 30, 2020
                                                                                1010101010101010101010
                                                                                1011100101000100010011
                                                                                1010001100001001010110
                                                                                1001110101100001100101
                                                                                1101110000100101001100
                                                                                1101010101000000011011
                                                                                1010100010010110000000
                                                                                1001110100010111001011
                                                                                1100101010010001101000
                                                                                1100010001010011111111
                                                                                1000101000001010100010
                                                                                1010000100111111101101
                                                                                1010010101101110111000
                                                                                1010110100110011001001
                                                                                1010111010110100011110
                                                                                1001100101001011101101
                                                                                1101000001000100100000
                                                                                1100100010111011100011
                                                                                1010000010101000001110
                                                                                1111100100000101011001
                                                                                                                             Page 4 of 6
                                                                                1101011001100111011000
                                                                                1111111111111111111111




GOLD BUSINESS CHECKING                                                                                                (CONTINUED)
U.S. Bank National Association                                                                           Account Number 1-964-7420-1346
Card Withdrawals (continued)
Card Number: xxxx-xxxx-xxxx-8725
Date   Description of Transaction                                                     Ref Number                               Amount
Apr 30 Debit Purchase - VISA         On 042820 MARQUETTE IA                           0300337764                                19.00-
          CASEYS GEN STORE              REF # 24445000120300337764254
          ************8725
Apr 30 Recurring Debit Purchase      On 042920 msbill.info WA                         0000222113                               106.99-
          Microsoft*Store               REF # 24204290120000222113 US1
          ************8725
                                                            Card 8725 Withdrawals Subtotal                        $         17,745.25-
                                                                      Total Card Withdrawals                      $         17,745.25-

Other Withdrawals
Date   Description of Transaction                                                     Ref Number                               Amount
Apr 1 LOAN PMT 4120P56                                                                0401000234                  $          2,000.00-
Apr 1 Electronic Withdrawal          To Wellmark                                                                             7,986.91-
          REF=200920018330480N00         2420318333EBILLING 103124831
Apr 2 Electronic Withdrawal          To CENTURYLINK                                                                            500.00-
          REF=200920109094070N00         1646140002AUTO PAY 14386685577
Apr 2 Electronic Withdrawal          To CONSOLIDATED5167                                                                     8,000.00-
          REF=200920076644720N00         4770559191DEBITS
Apr 2 Electronic Withdrawal          To INTUIT PAYROLL S                                                                    21,035.38-
          REF=200920109656540N00         1722616679QUICKBOOKS453071904
Apr 3 Electronic Withdrawal          To RAM                                                                                    555.26-
          REF=200930100013480N00         1832387903PMT    373015492
Apr 3 Electronic Withdrawal          To HOME DEPOT COMM                                                                      3,230.94-
          REF=200930084554030N00         CITIPRXWEBONLINE PMT150079276734544
Apr 7 Electronic Withdrawal          To AM NAT INS CO                                                                          592.01-
          REF=200980030854750N00         6740484030ANICO PYMT01U0677641
Apr 8 Electronic Withdrawal          To XFS                                                                                    191.85-
          REF=200980072260670N00         1234574538VENDOR PAY020-0081235-001
Apr 9 Electronic Withdrawal          To IRS                                                                                  7,420.16-
          REF=201000125827360N00SD       3387702000USATAXPYMT270050043745760
Apr 9 Electronic Withdrawal          To INTUIT PAYROLL S                                                                    21,124.29-
          REF=200990085565720N00         1722616679QUICKBOOKS453071904
Apr 10 Electronic Withdrawal         To TSYS/TRANSFIRST                                                                        116.08-
          REF=201000139990100N00         WFBTRANSF1DISCOUNT
                                         543684555763591
Apr 10 Electronic Withdrawal         To RAM                                                                                    555.26-
          REF=201000156353930N00         1832387903PMT    373015492
Apr 10 Electronic Withdrawal         To CENTURYLINK                                                                            560.17-
          REF=201000158221820N00         1646140002AUTO PAY 14389544715
Apr 13 Electronic Withdrawal         To MIDAMERICAN                                                                            121.38-
          REF=201040028156310N00         4421425214ENERGY 5412054120W793
Apr 13 Electronic Withdrawal         To MIDAMERICAN                                                                            166.67-
          REF=201040028156320N00         4421425214ENERGY 1968054139W793
Apr 13 Electronic Withdrawal         To MIDAMERICAN                                                                            211.97-
          REF=201040028156340N00         4421425214ENERGY 2929022059W793
Apr 13 Electronic Withdrawal         To MIDAMERICAN                                                                            212.06-
          REF=201040028156330N00         4421425214ENERGY 2083102105W793
Apr 13 Electronic Withdrawal         To MIDAMERICAN                                                                            306.60-
          REF=201040028156350N00         4421425214ENERGY 4656054138W793
Apr 13 Electronic Withdrawal         To MIDAMERICAN                                                                            610.34-
          REF=201040028156360N00         4421425214ENERGY 3907096040W793
Apr 14 Electronic Withdrawal         To TSYS/TRANSFIRST                                                                         80.49-
          REF=201040133087430N00         WFBTRANSF1RETURN 543684555763591
Apr 14 Electronic Withdrawal         To BidClerk, Inc.                                                                         105.82-
          REF=201040112338440N00         00094500268003642059
                                              RYAN'S ELECTRICAL SERVICES LLC                                   Business Statement
                                              2917 FALLS AVE                                                          Account Number:
                                              WATERLOO IA 50701-5727
                                                                                                                       1 964 7420 1346
                                                                                                                      Statement Period:
                                                                                                                            Apr 1, 2020
                                                                                                                                through
                                                                                                                           Apr 30, 2020

                                                                                                                            Page 5 of 6

GOLD BUSINESS CHECKING                                                                                               (CONTINUED)
U.S. Bank National Association                                                                        Account Number 1-964-7420-1346
Other Withdrawals (continued)
Date   Description of Transaction                                                             Ref Number                     Amount
Apr 14 Electronic Withdrawal                  To INTUIT PAYROLL S                                                            664.49-
          REF=201040153526600N00                  1722616679QUICKBOOKS453071904
Apr 15 Electronic Withdrawal                  To PLIC-SBD                                                                   1,128.36-
          REF=201050124973940N00                  9GPSBD0000INSUR CLM PACT#166134155
Apr 15 Electronic Withdrawal                  To HOME DEPOT COMM                                                            1,318.31-
          REF=201050127049510N00                  CITIPRXWEBONLINE PMT160090412476643
Apr 15 Electronic Withdrawal                  To 6950 NE 14TH - W                                                           5,114.26-
          REF=201060063878620N00                  9000204665WEB PMTS FT3Q6D
Apr 15 Electronic Withdrawal                  To IRS                                                                        7,328.92-
          REF=201060101531210N00SD                3387702000USATAXPYMT270050633783514
Apr 16 Branch Telephone Transfer              To Account 196476488461                                                         113.98-
Apr 16 Electronic Withdrawal                  To INTUIT PAYROLL S                                                          20,094.04-
          REF=201060149949620N00                  1722616679QUICKBOOKS453071904
Apr 17 Electronic Withdrawal                  To RAM                                                                          555.26-
          REF=201070117143740N00                  1832387903PMT     373015492
Apr 20 Electronic Withdrawal                  To MEDIACOM WEST IA                                                             135.59-
          REF=201110010893550N00                  C838393000EFT PAYMNT0020636880 SPA
Apr 20 Electronic Withdrawal                  To DELL                                                                         272.00-
          REF=201110019658780N00                  9500000000ONLINE
                                                  PMTCKF824024538NEG
Apr 22 Electronic Withdrawal                  To City of Ankeny U                                                              70.23-
           REF=201130030861520N00                 110312002 PAYMENT 999000000075596
Apr 22 Electronic Withdrawal                  To JOHN HANCOCK                                                                 686.27-
           REF=201120095526680N00                 9406915392ACH DEBIT 0103301
Apr 22 Electronic Withdrawal                  To JOHN HANCOCK                                                                 699.08-
           REF=201120095526690N00                 9406915392ACH DEBIT 0103301
Apr 22 Electronic Withdrawal                  To JOHN HANCOCK                                                                 720.27-
           REF=201120095526670N00                 9406915392ACH DEBIT 0103301
Apr 23 Electronic Withdrawal                  To INTUIT PAYROLL S                                                              36.25-
           REF=201130118307810N00                 1722616679QUICKBOOKS453071904
Apr 23 Electronic Withdrawal                  To INTUIT PAYROLL S                                                          17,120.94-
           REF=201130118307800N00                 1722616679QUICKBOOKS453071904
Apr 24 Electronic Withdrawal                  To IRS                                                                        6,643.00-
           REF=201150002402980N00                 3387702000USATAXPYMT270051503789551
Apr 27 Mobile Banking Transfer                To Account 196476488461                                                           5.00-
Apr 27 Electronic Withdrawal                  To LEASING SERVICES                                                             360.75-
           REF=201180066193320N00                 4214751391CASH TRANSGordon Flesch C
Apr 27 Electronic Withdrawal                  To JOHN HANCOCK                                                                 714.02-
           REF=201180064830340N00                 9406915392ACH DEBIT 0103301
Apr 28 Electronic Withdrawal                  To JOHN HANCOCK                                                                 203.54-
           REF=201180180384010N00                 9406915392ACH DEBIT 0103301
Apr 29 Electronic Withdrawal                  To MIDAMERICAN                                                                  441.56-
           REF=201190093655910N00                 4421425214ENERGY 4882139009W805
Apr 29 Internet Banking Transfer              To Account 196476488461                                                      15,000.00-
Apr 30 Electronic Withdrawal                  To FINANCE SYSTEM O                                                           2,000.00-
           REF=201200130882650N00                 1391352295PREAUTHPMT68067
                                                                               Total Other Withdrawals           $       157,109.76-

Checks Presented Conventionally
Check               Date         Ref Number               Amount      Check          Date         Ref Number                  Amount
1136                Apr 7        8351046020                 98.24     7120           Apr 14       8355802775                 5,351.94
1137                Apr 7        8354641324                 25.00     7121           Apr 3        9253457348                 1,100.00
1138                Apr 13       8050539550                186.51     7122           Apr 6        8050625683                 2,000.00
1139                Apr 13       8051022142                 26.00     7123           Apr 20       8050100637                 1,300.00
7117*               Apr 2        8951082534              2,000.00     7124           Apr 17       9253717893                    80.25
7119*               Apr 1        8651024258              1,103.04
                                                 RYAN'S ELECTRICAL SERVICES LLC                                                Business Statement
                                                 2917 FALLS AVE                                                                          Account Number:
                                                 WATERLOO IA 50701-5727
                                                                                                                                          1 964 7420 1346
                                                                                                                                         Statement Period:
                                                                                                                                               Apr 1, 2020
                                                                                                                                                   through
                                                                                                                                              Apr 30, 2020
                                                                                                1010101010101010101010
                                                                                                1011100101001000011011
                                                                                                1010001100001001001110
                                                                                                1001110101101011100001
                                                                                                1101110000100100001100
                                                                                                1101010110000000000101
                                                                                                1010100010010110100000
                                                                                                1001110100010111010011
                                                                                                1100101010010011101000
                                                                                                1100010001010011101111
                                                                                                1000101000001011110010
                                                                                                1010000100110000001101
                                                                                                1010010101010111011000
                                                                                                1010110100100001101001
                                                                                                1010111001101010010010
                                                                                                1001100110110100100101
                                                                                                1101001100001000011000
                                                                                                1100101100010001011011
                                                                                                1010011111100111001110
                                                                                                1111010101011111011001
                                                                                                                                               Page 6 of 6
                                                                                                1101110001100011011000
                                                                                                1111111111111111111111




GOLD BUSINESS CHECKING                                                                                                                  (CONTINUED)
U.S. Bank National Association                                                                                           Account Number 1-964-7420-1346
Checks Presented Conventionally (continued)
    * Gap in check sequence                                                   Conventional Checks Paid (11)                         $         13,270.98-

Balance Summary
Date                         Ending Balance       Date                     Ending Balance     Date                              Ending Balance
Apr 1                            53,661.72        Apr 13                       69,824.74      Apr 22                                37,480.89
Apr 2                            22,126.34        Apr 14                       73,222.00      Apr 23                                19,680.48
Apr 3                            16,640.14        Apr 15                       58,050.95      Apr 24                                13,037.48
Apr 6                            14,390.14        Apr 16                       37,842.93      Apr 27                                11,691.14
Apr 7                            60,684.55        Apr 17                       37,120.92      Apr 28                                18,686.20
Apr 8                            60,492.70        Apr 20                       24,712.81      Apr 29                                 1,798.71
Apr 9                            32,610.99        Apr 21                       32,512.81      Apr 30                                   327.28-
Apr 10                           31,379.48
    Balances only appear for days reflecting change.

ANALYSIS SERVICE CHARGE DETAIL
Account Analysis Activity for: March 2020
                                   Account Number:                                1-964-7420-1346                               $                  0.00
                                   Account Number:                                1-964-7648-8461                               $                  0.00
                                   Analysis Service Charge assessed to            1-964-7420-1346                               $                  0.00

                                        Service Activity Detail for Account Number 1-964-7420-1346
Service                                                                  Volume                       Avg Unit Price                        Total Charge
Depository Services
     Combined Transactions/Items                                           111                                                               No Charge
     Charge For Neg Coll Balance                                         737.50                                                              No Charge
                              Subtotal: Depository Services                                                                                       0.00
                                    Fee Based Service Charges for Account Number 1-964-7420-1346                                $                  0.00
This page intentionally left blank
                                                                                                                                   Business Statement
                                                                                                                                          Account Number:
             P.O. Box 1800
                                                                                                                                           1 964 7648 8461
             Saint Paul, Minnesota 55101-0800                                                                                             Statement Period:
             1333        TRN                           S                  Y        ST01                                                         Apr 1, 2020
                                                                                                                                                    through
                                                                                                                                               Apr 30, 2020
                                                                                                          1010101010101010101010
                                                                                                          1011100101000110111011
                                                                                                          1010001100001011101110
                                                                                                          1001110101000001000001
                                                                                                          1101010000100100011100
                                                                                                          1101010011000000100001
                                                                                                          1010011110010110001110
                                                                                                          1001110000010010111011
                                                                                                          1100001010011000010000
                                                                                                          1100010001100010010101
                                                                                                          1000101000111000001110
                                                                                                          1111000110101001010001
                                                                                                          1010010000110100100100
                                                                                                          1010110010010011000001
                                                                                                          1010111000001010110110
                                                                                                          1001100110101010010101
                                                                                                          1101000010100101101000
                                                                                                          1100101110101011001011
                                                                                                                                                Page 1 of 2
                                                                                                          1010101100110101010110
                                                                                                          1111011100101111011101
                                                                                                          1101001001100111111000
                                                                                                          1111111111111111111111

              TDDFTDDAAADFFTFATADATTAAFTFDTTDDFDFATTTAFDTTATTFDAADDTDFDDDFFAATT

              000056358 01 SP 0.500 000638448466717 P N
              ESTATE OF RYAN'S ELECTRICAL SERVICES LL
              DEBTOR IN POSSESSION
                                                                                                     %                                To Contact U.S. Bank
              BANKRUPTCY CASE # 20-00411                                                             24-Hour Business
              2917 FALLS AVE                                                                         Solutions:                             1-800-673-3555
              WATERLOO IA 50701-5727

                                                                                                     U.S. Bank accepts Relay Calls
                                                                                                     Internet:                                 usbank.com




INFORMATION YOU SHOULD KNOW
    Effective May 11, 2020 the "Your Deposit Account Agreement" booklet will include updates that may affect your rights. The
    main updates to note in the revised "Your Deposit Account Agreement" booklet sections, and sub sections, are:
        ·    Included in multiple sections
                   o Clarification around reoccurring or one-time merchant debit card transactions
                   o Rebranding of the Premier Line of Credit product to Personal Line of Credit
                   o Clarification on ATM deposit availability
        ·    Addition of "Special Provisions for Third Party Accounts" section
        ·    Definitions section
                   o Added the definition for "account" or "statement" cycle
        ·    Savings Account section
                   o Clarification on "Transfer and/or Withdrawal Restrictions"
                   o Clarification on "Excessive Transfers and/or Withdrawals"
        ·    Levies, Garnishments and other Legal Process section
                   o Additional language and clarity on the legal process
        ·    Funds Availability section
                   o Changes to the Funds Availability section to reflect inflationary adjustments to certain specified dollar amounts
                       for deposited funds:
                                      Funds
                                                                     Current          Amounts effective as
                                    Availability
                                                                    Amounts             of May 11, 2020
                                     Section
                      Immediate Availability - All Accounts                       Up to first $200    Up to first $225
                      Longer Delays May Apply -                                   The first $200       (Increases to)
                      Case by Case Delays                                         of your deposit           $225
                      Longer Delays May Apply -                                     Deposit of         (Increases to)
                      Safeguard Exceptions                                          Check(s)               $5,525
                                                                                   greater than
                                                                                     $5,000
                      Special Rules for New Accounts -                            All references       (Increases to)
                      Retail Consumer and Business                                  of $5,000              $5,525
                      Accounts

                    o Determining the Availability of a Deposit - All Accounts sub-section
                             §      Updated timing on deposits done at an ATM
                    o Deposits at Automated Teller Machines sub-section
                       §      Addition of Partner ATMs section
        ·    Removed the following content and will be distributed upon individual product purchase
                 o Safe Deposit Box Agreement
                 o Consumer Reserve Line Agreement
                 o Business Reserve Line Agreement
    Starting May 11, you may pick up a copy at your local branch, view on usbank.com, or call 800.USBANKS (872.2657) to request a
    copy. If you have any questions, our bankers are available to help at your local branch. You can also call us at U.S. Bank 24-Hour
    Banking at 800.USBANKS (872.2657). We accept relay calls.
                                                                         BALANCE YOUR ACCOUNT
                                                                         To keep track of all your transactions, you should balance your account every month. Please
                                                                         examine this statement immediately. We will assume that the balance and transactions shown are
                                                                         correct unless you notify us of an error.

Outstanding Deposits
DATE                          AMOUNT                                     1. List any deposits that do not appear on your statement in the Outstanding Deposits section at
                                                                            the left. Record the total.
                                                                         2. Check off in your checkbook register all checks, withdrawals (including Debit Card and ATM)
                                                                            and automatic payments that appear on your statement. Withdrawals that are NOT checked off
TOTAL                         $                                             should be recorded in the Outstanding Withdrawals section at the left. Record the total.
                                                                         3. Enter the ending balance shown on this statement.                                              $_____________
Outstanding Withdrawals
DATE                          AMOUNT                                     4. Enter the total deposits recorded in the Outstanding Deposits section.                         $_____________
                                                                         5. Total lines 3 and 4.                                                                           $_____________
                                                                         6. Enter the total withdrawals recorded in the Outstanding Withdrawals section.                   $_____________
                                                                         7. Subtract line 6 from line 5. This is your balance.                                             $_____________
                                                                         8. Enter in your register and subtract from your register balance any checks, withdrawals or other
                                                                            debits (including fees, if any) that appear on your statement but have not been recorded in your
                                                                            register.
                                                                         9. Enter in your register and add to your register balance any deposits or other credits (including
                                                                            interest, if any) that appear in your statement but have not been recorded in your register.
                                                                         10. The balance in your register should be the same as the balance shown in #7. If it does not
                                                                             match, review and check all figures used, and check the addition and subtraction in your register.
                                                                             If necessary, review and balance your statement from the previous month.
TOTAL                         $

IMPORTANT DISCLOSURES TO OUR CONSUMER CUSTOMERS
In Case of Errors or Questions About Your Checking, Savings, ATM, Debit Card, ACH, Bill Pay and Other Electronic Transfers
If you think your statement or receipt is wrong or if you need more information about a transfer on the statement or receipt, we must hear from you no later than 60 days* after we sent you
the FIRST statement on which the error or problem appeared. Telephone us at the number listed on the front of this statement or write to us at U.S. Bank, EP-MN-WS5D, 60 Livingston
Ave., St. Paul, MN 55107.
· Tell us your name and account number.
· Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe there is an error or why you need more information.
· Tell us the dollar amount of the suspected error.
We will determine whether an error occurred within 10 business days after we hear from you and will correct any error promptly. If we need more time, we may take up to 45 days to
investigate your complaint. For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to investigate your complaint. If we decide to do this,
we will credit your account within 10 business days for the amount you think is in error, so that you will have the use of the money during the time it takes us to complete our investigation. If
we ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not credit your account.
    *Please note: Paper draft and paper check claims must be disputed within 30 days per Your Deposit Account Agreement.
IMPORTANT DISCLOSURES TO OUR BUSINESS CUSTOMERS
Errors related to any transaction on a business account will be governed by any agreement between us and/or all applicable rules and regulations governing such transactions, including the
rules of the National Automated Clearing House Association (NACHA Rules) as may be amended from time to time. If you think this statement is wrong, please telephone us at the number
listed on the front of this statement immediately.
CONSUMER BILLING RIGHTS SUMMARY REGARDING YOUR RESERVE LINE
What To Do If You Think You Find A Mistake on Your Statement
If you think there is an error on your statement, write to us at:
U.S. Bank, P.O. Box 3528, Oshkosh, WI 54903-3528.
In your letter, give us the following information:
· Account information: Your name and account number.
· Dollar Amount: The dollar amount of the suspected error.
· Description of problem: If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement.
You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
· We cannot try to collect the amount in question, or report you as delinquent on that amount.
· The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to
   pay the amount in question or any interest or other fees related to that amount.
· While you do not have to pay the amount in question, you are responsible for the remainder of your balance.
· We can apply any unpaid amount against your credit limit.
Reserve Line Balance Computation Method: To determine your Balance Subject to Interest Rate, use the dates and balances provided in the Reserve Line Balance Summary section.
The date next to the first Balance Subject to Interest is day one for that balance and is applicable up to (but not including) the date of the next balance (if there is one). We multiply the
Balance Subject to Interest by the number of days it is applicable and add them up to get the same number of days in the billing cycle. We then divide the result by the number of billing
days in the cycle. This is your Balance Subject to Interest Rate. Any unpaid interest charges and unpaid fees are not included in the Balance Subject to Interest. The ***INTEREST
CHARGE*** begins from the date of each advance.
REPORTS TO AND FROM CREDIT BUREAUS FOR RESERVE LINES
We may report information about your account to credit bureaus. Late payments, missed payments or other defaults on your account may be reflected in your credit report.
CONSUMER REPORT DISPUTES
We may report information about account activity on consumer and small business deposit accounts and consumer reserve lines to Consumer Reporting Agencies (CRA). As a result, this
may prevent you from obtaining services at other financial institutions. If you believe we have inaccurately reported information to a CRA, you may submit a dispute by calling 844.624.8230
or by writing to: U.S. Bank Attn: Consumer Bureau Dispute Handling (CBDH), P.O. Box 3447, Oshkosh, WI 54903-3447. In order for us to assist you with your dispute, you must provide:
your name, address and phone number; the account number; the specific information you are disputing; the explanation of why it is incorrect; and any supporting documentation (e.g.,
affidavit of identity theft), if applicable.




Member FDIC
                                                  ESTATE OF RYAN'S ELECTRICAL SERVICES LL                                        Business Statement
                                                  DEBTOR IN POSSESSION                                                                   Account Number:
                                                  BANKRUPTCY CASE # 20-00411
                                                  2917 FALLS AVE                                                                          1 964 7648 8461
                                                  WATERLOO IA 50701-5727                                                                 Statement Period:
                                                                                                                                               Apr 1, 2020
                                                                                                                                                   through
                                                                                                                                              Apr 30, 2020
                                                                                                  1010101010101010101010
                                                                                                  1011100101001010111011
                                                                                                  1010001100001011101110
                                                                                                  1001110101001010100001
                                                                                                  1101010000100101101000
                                                                                                  1101010100000001100101
                                                                                                  1010011110010110110000
                                                                                                  1001110000010010110011
                                                                                                  1100001010011000000000
                                                                                                  1100010001100011010101
                                                                                                  1000101000110010001010
                                                                                                  1111000110100011100001
                                                                                                  1010010000110110010100
                                                                                                  1010110010010010000101
                                                                                                  1010111010101110010100
                                                                                                  1001100100010101110101
                                                                                                  1101000000011101010000
                                                                                                  1100100101011001111011
                                                                                                  1010010010010101101010
                                                                                                  1111110100111101010001
                                                                                                                                               Page 2 of 2
                                                                                                  1101001001100011111000
                                                                                                  1111111111111111111111




INFORMATION YOU SHOULD KNOW                                                                                                             (CONTINUED)
           Thank you for choosing U.S. Bank. We wanted to inform you of Fee changes that will be effective May 1st, 2020.
           The fee for a Cashier's check will move from the current fee of $8.00 to $10.00.
           If you have any questions or would like to discuss your account options, please call us at 1.800.673.3555.


SILVER BUSINESS CHECKING                                                                                                                   Member FDIC
U.S. Bank National Association                                                                                             Account Number 1-964-7648-8461
Account Summary
                                    # Items
Beginning Balance on Apr 1                    $                  0.00
Customer Deposits                      1                    19,939.34
Other Deposits                         3                    15,118.98
Other Withdrawals                      4                    19,309.08-
        Ending Balance on Apr 30, 2020 $                    15,749.24

Customer Deposits
Number              Date         Ref Number                    Amount
                    Apr 28       8354998548                  19,939.34
                                                                                    Total Customer Deposits                         $          19,939.34

Other Deposits
Date       Description of Transaction                                                                   Ref Number                               Amount
Apr 16     Branch Telephone Transfer              From Account 196474201346                                                         $             113.98
Apr 27     Mobile Banking Transfer                From Account 196474201346                                                                         5.00
Apr 29     Internet Banking Transfer              From Account 196474201346                                                                    15,000.00
                                                                                         Total Other Deposits                       $          15,118.98

Other Withdrawals
Date   Description of Transaction                                                                       Ref Number                                 Amount
Apr 23 Electronic Withdrawal                      To DELUXE BUS SYS.                                                                $              113.98-
          REF=201130114273640Y00                      1411877307BUS PRODS 87551402
Apr 27 Electronic Withdrawal                      To INTUIT PAYROLL S                                                                                0.38-
          REF=201180068920310N00                      1722616679QUICKBOOKS453071904
Apr 27 Electronic Withdrawal                      To INTUIT PAYROLL S                                                                                0.57-
          REF=201180068920320N00                      1722616679QUICKBOOKS453071904
Apr 30 Electronic Withdrawal                      To INTUIT PAYROLL S                                                                         19,194.15-
          REF=201200132891320N00                      1722616679QUICKBOOKS453071904
                                                                                     Total Other Withdrawals                        $         19,309.08-

Balance Summary
Date                         Ending Balance       Date                   Ending Balance         Date                              Ending Balance
Apr 16                              113.98        Apr 27                          4.05          Apr 29                                34,943.39
Apr 23                                0.00        Apr 28                     19,943.39          Apr 30                                15,749.24
    Balances only appear for days reflecting change.
This page intentionally left blank
12:20 PM                                 Ryan's Electrical Services, LLC
05/20/20                                          Balance Sheet
Accrual Basis                                     As of April 30, 2020

                                                                           Apr 30, 20
                ASSETS
                  Current Assets
                    Checking/Savings
                       Community State Bank                                              4,070.89
                       US Bank Checking                                                 18,662.52
                       zClearing Account                                                    -0.01

                     Total Checking/Savings                                             22,733.40

                     Accounts Receivable
                       Accounts Receivable                                          631,255.58
                       Allowance for Doubtful Accts                                 -10,000.00

                     Total Accounts Receivable                                      621,255.58

                     Other Current Assets
                       Deposits Receivable                                             -593.36
                       Employee Receivable                                             -154.13
                       Inventory                                                    281,473.10
                       Inventory Asset                                                    3.08
                       Other Receivable                                                -471.74
                       Retention Receivable                                          53,797.41
                       Undeposited Funds                                            -19,939.24
                       Under Billings                                               -85,523.11

                     Total Other Current Assets                                     228,592.01

                  Total Current Assets                                              872,580.99

                  Fixed Assets
                     Furniture and Equipment                                         108,040.38
                     Leasehold Improvements                                           16,000.00
                     Vehicles                                                        755,717.58
                     Accumulated Depreciation                                       -465,716.63

                  Total Fixed Assets                                                414,041.33

                  Other Assets
                    Clearing Acct                                                       -71.81
                    Loan to Shareholder                                             256,106.67
                    Security Deposits                                                 3,750.00

                  Total Other Assets                                                259,784.86

                TOTAL ASSETS                                                       1,546,407.18

                LIABILITIES & EQUITY
                   Liabilities
                      Current Liabilities
                         Accounts Payable
                             Accounts Payable                                       456,082.49

                        Total Accounts Payable                                      456,082.49

                        Credit Cards
                          BlueVine                                                  105,284.05
                          Amer Express Credit Card- 11009                            49,658.82
                          Community State Bank CreditCard                            45,773.52
                          Home Depot Credit Card - 8693                              14,056.72
                          US Bank Credit Card - 4128 RE                              33,566.44

                        Total Credit Cards                                          248,339.55

                        Other Current Liabilities
                          *Direct Deposit Liabilities                                   -19,569.58
                          401(k) Payable                                                 52,592.52
                          Accrued Interest Payable                                        3,475.00
                          Accrued Payroll Taxes                                             122.00
                          Accrued Vacation                                               45,438.19
                          Customer Deposits Received                                         79.50
                                                                                                     Page 1
12:20 PM                                 Ryan's Electrical Services, LLC
05/20/20                                           Balance Sheet
Accrual Basis                                        As of April 30, 2020

                                                                            Apr 30, 20
                           Direct Deposit Liabilities                                    -51,663.06
                           Insurance Payable
                              Dental Insurance Payable                        -2,158.87
                              Health Insurance Payable                       -17,686.75
                              Life Insurance Payable                            -112.91
                              Long Term Disability                               405.82
                              Short Term Disability                             -405.52
                              Vision Insurance                                  -994.92

                           Total Insurance Payable                                       -20,953.15

                           Payroll Liabilities                                       401,758.16
                           Sales Tax Payable                                          10,317.47

                        Total Other Current Liabilities                              421,597.05

                     Total Current Liabilities                                      1,126,019.09

                     Long Term Liabilities
                       Ally - 7551 Silverado                                          25,871.90
                       Ally - 5762 Malibu                                             17,704.76
                       Ally - 9716 Express                                            24,166.16
                       Ally - 8559 Express Van                                        21,887.75
                       Business Loan                                                  32,000.00
                       CSB - Auto Loan - 8586                                         96,432.63
                       CSB Line of Credit - 8547                                     697,029.84
                       Echo Material                                                 410,078.40
                       GM Financial - 0899                                            26,383.55
                       GM Financial - 1210 Silverado                                  32,882.65
                       GM Financial - 2018 Malibu                                     15,984.07

                     Total Long Term Liabilities                                    1,400,421.71

                  Total Liabilities                                                 2,526,440.80

                  Equity
                    Beginning Bal Equity                                              -11,594.61
                    Capital Stock                                                         100.00
                    Owner's Distributions                                              87,740.66
                    Owner's Draw                                                        5,670.39
                    Retained Earnings                                              -1,055,588.05
                    Net Income                                                         -6,362.01

                  Total Equity                                                       -980,033.62

                TOTAL LIABILITIES & EQUITY                                          1,546,407.18




                                                                                                      Page 2
12:19 PM                                Ryan's Electrical Services, LLC
05/20/20                                           Profit & Loss
Accrual Basis                                          April 2020

                                                                          Apr 20
                  Ordinary Income/Expense
                       Income
                          Job Income                                            276,769.30
                          Service Income                                         21,679.28

                       Total Income                                             298,448.58

                       Cost of Goods Sold
                         Cost of Goods Sold
                            COGS Indirect&Burden Allocation               45,916.50
                            Equipment Rental for Jobs                        680.00
                            Equipment Rental for Service                     638.03
                            Job Labor                                     51,424.25
                            Job Materials Purchased                       58,177.42

                             Other Job Related Costs                        202.52

                             Service Materials Purchased                    848.68

                             Subcontractors Expense                        7,250.00

                          Total Cost of Goods Sold                              165,137.40

                       Total COGS                                               165,137.40

                    Gross Profit                                                133,311.18

                       Expense
                         Auto and Truck Expenses                                      465.84
                         Bank Service Charges                                         241.47
                         Computer and Internet Expenses                               534.58
                         Dues & Subscriptions                                         304.82
                         Insurance Expense                                          7,083.00
                         Meals and Entertainment                                      172.00
                         Office Expense                                               902.45

                          Officer Life Insurance                                      592.01
                          Payroll Expenses                                            233.70
                          Payroll Taxes                                            10,500.06
                          Professional Development                                  2,209.78
                          Professional Fees                                         3,200.00
                          Rent Expense                                              7,594.51
                          Repairs and Maintenance                                       0.00
                          Salaries & Wages
                             Direct Health Insurance (Co Pd)               2,226.77
                             Health Insurance (Co Pd)                      1,424.52
                             Salaries & Wages - Other                     56,512.66

                          Total Salaries & Wages                                   60,163.95

                          Telephone Expense                                         2,612.64
                          Utilities                                                 2,140.81
                          Work Comp & Drug Screens                                    390.00

                       Total Expense                                               99,341.62

                  Net Ordinary Income                                              33,969.56

                  Other Income/Expense
                    Other Expense
                       Indirect & Burden Allocation                                -45,916.50

                    Total Other Expense                                            -45,916.50

                  Net Other Income                                                 45,916.50

                Net Income                                                         79,886.06




                                                                                                Page 1
12:26 PM                                        Ryan's Electrical Services, LLC
05/20/20                                              Reconciliation Detail
                                            US Bank Checking, Period Ending 04/30/2020

                  Type               Date          Num               Name               Clr   Amount         Balance
           Beginning Balance                                                                                    54,054.88
                   Cleared Transactions
                      Checks and Payments - 80 items
           Bill Pmt -Check        03/18/2020      JC Echo    Echo Group, Inc.           X          -538.82         -538.82
           Bill Pmt -Check        03/27/2020      7117       SCI Communication...       X        -2,000.00       -2,538.82
           Bill Pmt -Check        03/27/2020      7118       ABC Electrical Servi...    X        -1,103.04       -3,641.86
           Liability Check        03/31/2020      ACH        Wellmark Blue Cros...      X        -7,986.91      -11,628.77
           Bill Pmt -Check        04/01/2020      7120       Per Mar Security Se...     X        -5,351.94      -16,980.71
           Check                  04/01/2020      ACH        Van G Miller - Revoc...    X        -2,000.00      -18,980.71
           Check                  04/01/2020      4121       Eugene Pint                X        -1,100.00      -20,080.71
           Check                  04/01/2020      ACH        Century Link               X          -500.00      -20,580.71
           Check                  04/01/2020      Debit      Electrical Engineerin...   X           -28.21      -20,608.92
           Liability Check        04/02/2020                 QuickBooks Payroll ...     X       -21,035.38      -41,644.30
           Bill Pmt -Check        04/03/2020      ACH        Electrical Engineerin...   X        -8,000.00      -49,644.30
           Check                  04/03/2020      ACH        Home Depot Credit ...      X        -3,230.94      -52,875.24
           Check                  04/03/2020      7122       Cutler Law Firm            X        -2,000.00      -54,875.24
           Check                  04/03/2020      ACH        Wall & Associates          X          -600.00      -55,475.24
           Check                  04/03/2020      ACH        blueVine                   X          -555.26      -56,030.50
           Bill Pmt -Check        04/06/2020      ACH        Casey's Business M...      X          -250.00      -56,280.50
           Check                  04/07/2020      ACH        American National I...     X          -592.01      -56,872.51
           Check                  04/07/2020      1136       Empl Reimb - Chad ...      X           -98.24      -56,970.75
           Check                  04/07/2020                                            X           -44.90      -57,015.65
           Check                  04/07/2020      1137       Empl Reimb - Bob ...       X           -25.00      -57,040.65
           Bill Pmt -Check        04/08/2020      1138       Amerian Alarms             X          -186.51      -57,227.16
           Liability Check        04/09/2020                 QuickBooks Payroll ...     X       -21,124.29      -78,351.45
           Liability Check        04/09/2020      ACH        Internal Revenue Se...     X        -7,420.16      -85,771.61
           Check                  04/09/2020      ACH        Mid American Energy        X        -1,629.02      -87,400.63
           Check                  04/09/2020      ACH        Echo Group, Inc.           X        -1,044.30      -88,444.93
           Check                  04/09/2020      ACH        Century Link               X          -560.17      -89,005.10
           Check                  04/09/2020      ACH        Xerox Financial Serv...    X          -191.85      -89,196.95
           Check                  04/09/2020      1139       Empl Reimb - Chad ...      X           -26.00      -89,222.95
           Check                  04/10/2020      7123       A & N Properties           X        -1,300.00      -90,522.95
           Check                  04/10/2020      ACH        Transfirst Discount        X          -116.08      -90,639.03
           Check                  04/10/2020      7124       Ansborough Self Sto...     X           -80.25      -90,719.28
           Check                  04/13/2020      ACH        Woodside Business ...      X        -5,114.26      -95,833.54
           Check                  04/13/2020      ACH        Verizon Wireless           X        -1,552.47      -97,386.01
           Check                  04/13/2020      ACH        blueVine                   X          -555.26      -97,941.27
           Bill Pmt -Check        04/13/2020      ACH        Casey's Business M...      X          -250.00      -98,191.27
           Check                  04/14/2020      ACH        Home Depot                 X        -1,318.31      -99,509.58
           Liability Check        04/14/2020      ACH        Principal Financial G...   X        -1,128.36     -100,637.94
           Liability Check        04/14/2020                 QuickBooks Payroll ...     X          -664.49     -101,302.43
           Check                  04/14/2020      ACH        Deluxe Business Ch...      X          -197.37     -101,499.80
           Check                  04/14/2020      ACH        Deluxe Business Ch...      X          -113.98     -101,613.78
           Check                  04/14/2020      ACH        Bid Clerk                  X          -105.82     -101,719.60
           Check                  04/14/2020      ACH        Transfirst Discount        X           -80.49     -101,800.09
           Liability Check        04/15/2020      To Print   Internal Revenue Se...     X        -7,328.92     -109,129.01
           Check                  04/15/2020      ACH        Bascom Truck & Aut...      X          -281.20     -109,410.21
           Liability Check        04/16/2020                 QuickBooks Payroll ...     X       -20,094.04     -129,504.25
           Check                  04/16/2020      ACH        United Fire Group          X        -7,083.00     -136,587.25
           Bill Pmt -Check        04/16/2020      JC 3E      Electrical Engineerin...   X        -3,360.60     -139,947.85
           Check                  04/16/2020      ACH        Mediacom                   X          -135.59     -140,083.44
           Check                  04/17/2020      ACH        blueVine                   X          -555.26     -140,638.70
           Check                  04/17/2020      ACH        Dell Financial             X          -272.00     -140,910.70
           Check                  04/17/2020      ACH        Service Fusion             X          -199.00     -141,109.70
           Check                  04/20/2020      ACH        Echo Group, Inc.           X        -1,888.31     -142,998.01
           Check                  04/20/2020      ACH        Echo Group, Inc.           X        -1,419.20     -144,417.21
           Liability Check        04/20/2020      ACH        John Hancock Retir...      X          -720.27     -145,137.48
           Liability Check        04/20/2020      ACH        John Hancock Retir...      X          -699.08     -145,836.56
           Liability Check        04/20/2020      ACH        John Hancock Retir...      X          -686.27     -146,522.83
           Check                  04/20/2020      ACH        Echo Group, Inc.           X          -149.14     -146,671.97
           Check                  04/20/2020      ACH        Walmart                    X           -38.50     -146,710.47
           Check                  04/21/2020      Debit      Echo Group, Inc.           X          -909.66     -147,620.13
           Check                  04/21/2020      ACH        City of Ankeny             X           -70.23     -147,690.36
           Liability Check        04/23/2020                 QuickBooks Payroll ...     X       -17,120.94     -164,811.30
           Liability Check        04/23/2020      ACH        Internal Revenue Se...     X        -6,643.00     -171,454.30
           Liability Check        04/23/2020      ACH        John Hancock Retir...      X          -714.02     -172,168.32
           Liability Check        04/23/2020                 QuickBooks Payroll ...     X           -36.25     -172,204.57
           Bill Pmt -Check        04/24/2020      JC EC...   Echo Group, Inc.           X          -655.20     -172,859.77

                                                                                                                             Page 1
12:26 PM                                       Ryan's Electrical Services, LLC
05/20/20                                           Reconciliation Detail
                                           US Bank Checking, Period Ending 04/30/2020

                  Type              Date         Num               Name               Clr   Amount         Balance
           Check                04/24/2020     Debit      Gordon Electric Sup...      X          -246.57     -173,106.34
           Check                04/27/2020     ACH        Mid American Energy         X          -441.56     -173,547.90
           Check                04/27/2020     ACH        Advanced Systems, ...       X          -360.75     -173,908.65
           Liability Check      04/27/2020     ACH        John Hancock Retir...       X          -203.54     -174,112.19
           Check                04/27/2020     ACH        Mike DeMuth                 X           -20.00     -174,132.19
           Liability Check      04/27/2020                QuickBooks Payroll ...      X            -0.57     -174,132.76
           Liability Check      04/27/2020                QuickBooks Payroll ...      X            -0.38     -174,133.14
           Check                04/28/2020     ACH        Echo Group, Inc.            X        -1,055.93     -175,189.07
           Check                04/28/2020     ACH        Genesis Medical             X          -390.00     -175,579.07
           Check                04/28/2020     ACH        Bamboo Ridge Gas ...        X           -16.40     -175,595.47
           Liability Check      04/30/2020                QuickBooks Payroll ...      X       -19,194.15     -194,789.62
           Check                04/30/2020     ACH        CEC                         X        -2,000.00     -196,789.62
           Check                04/30/2020     ACH        Microsoft Store             X          -106.99     -196,896.61
           Check                04/30/2020     ACH        Casey's General Store       X           -19.00     -196,915.61
           Bill Pmt -Check      05/01/2020     JC 3E      Electrical Engineerin...    X        -3,285.56     -200,201.17

                   Total Checks and Payments                                                 -200,201.17     -200,201.17

                   Deposits and Credits - 93 items
           Deposit             03/18/2020                                             X           538.82         538.82
           Check               03/31/2020        ACH      Indirect Cost Allocati...   X             0.00         538.82
           Deposit             03/31/2020                                             X        10,725.00      11,263.82
           Deposit             04/07/2020                                             X         9,600.00      20,863.82
           Deposit             04/07/2020                                             X        37,409.66      58,273.48
           Deposit             04/09/2020                                             X           662.74      58,936.22
           Deposit             04/13/2020                                             X         3,285.56      62,221.78
           Deposit             04/13/2020                                             X        42,913.06     105,134.84
           Deposit             04/14/2020                                             X           220.50     105,355.34
           Deposit             04/14/2020                                             X         9,600.00     114,955.34
           Deposit             04/16/2020                                             X         3,360.60     118,315.94
           Deposit             04/17/2020                                             X           112.50     118,428.44
           Deposit             04/20/2020                                             X            75.00     118,503.44
           Deposit             04/21/2020                                             X         7,800.00     126,303.44
           Deposit             04/22/2020                                             X           655.20     126,958.64
           Deposit             04/22/2020                                             X         7,143.93     134,102.57
           Deposit             04/23/2020                                             X           266.44     134,369.01
           Deposit             04/28/2020                                             X         7,215.00     141,584.01
           Deposit             04/28/2020                                             X        19,939.24     161,523.25
           Paycheck            05/01/2020        DD3134   Satterlee, Scott A          X             0.00     161,523.25
           Paycheck            05/01/2020        DD3135   Schutte, Jeff A             X             0.00     161,523.25
           Paycheck            05/01/2020        DD3136   Snyder, Jerad R             X             0.00     161,523.25
           Paycheck            05/01/2020        DD3138   Vos, Norman                 X             0.00     161,523.25
           Paycheck            05/01/2020        DD3139   Wulkow, Chris D             X             0.00     161,523.25
           Paycheck            05/01/2020        DD3128   Johnson, Matthew L          X             0.00     161,523.25
           Paycheck            05/01/2020        DD3120   Dotzenrod, Harley N         X             0.00     161,523.25
           Paycheck            05/01/2020        DD3117   Allen, Zachary B            X             0.00     161,523.25
           Paycheck            05/01/2020        DD3122   Etten, Carrie M             X             0.00     161,523.25
           Paycheck            05/01/2020        DD3140   Zehner, Craig A             X             0.00     161,523.25
           Paycheck            05/01/2020        DD3133   Sams, Justin A              X             0.00     161,523.25
           Paycheck            05/01/2020        DD3137   Synytsya, Oleksandr...      X             0.00     161,523.25
           Paycheck            05/01/2020        DD3132   Mangano, Bob W              X             0.00     161,523.25
           Paycheck            05/01/2020        DD3131   Mangano, Bill J             X             0.00     161,523.25
           Paycheck            05/01/2020        DD3130   Lange, Randy L              X             0.00     161,523.25
           Paycheck            05/01/2020        DD3129   Jordan, Don K               X             0.00     161,523.25
           Paycheck            05/01/2020        DD3126   Harryman, Jeffrey           X             0.00     161,523.25
           Paycheck            05/01/2020        DD3125   Hammer Jr, Dennis W         X             0.00     161,523.25
           Paycheck            05/01/2020        DD3119   Clark, Travis B             X             0.00     161,523.25
           Paycheck            05/01/2020        DD3118   Atwood, Alan R              X             0.00     161,523.25
           Paycheck            05/01/2020        DD3127   Johnson, Chadrick O         X             0.00     161,523.25
           Paycheck            05/01/2020        DD3124   Finn, Brittany L            X             0.00     161,523.25
           Paycheck            05/01/2020        DD3123   Etten, Ryan J               X             0.00     161,523.25
           Paycheck            05/01/2020        DD3121   Etten, Brenden J            X             0.00     161,523.25
           Paycheck            05/08/2020        DD3157   Mangano, Bob W              X             0.00     161,523.25
           Paycheck            05/08/2020        DD3164   Wulkow, Chris D             X             0.00     161,523.25
           Paycheck            05/08/2020        DD3144   Dotzenrod, Harley N         X             0.00     161,523.25
           Paycheck            05/08/2020        DD3145   Etten, Carrie M             X             0.00     161,523.25
           Paycheck            05/08/2020        DD3154   Lange, Randy L              X             0.00     161,523.25
           Paycheck            05/08/2020        DD3151   Johnson, Chadrick O         X             0.00     161,523.25
           Paycheck            05/08/2020        DD3152   Johnson, Matthew L          X             0.00     161,523.25
                                                                                                                           Page 2
12:26 PM                                          Ryan's Electrical Services, LLC
05/20/20                                              Reconciliation Detail
                                               US Bank Checking, Period Ending 04/30/2020

                  Type                Date          Num              Name               Clr   Amount          Balance
           Paycheck              05/08/2020        DD3155    Malone, Chad M             X              0.00     161,523.25
           Paycheck              05/08/2020        DD3156    Mangano, Bill J            X              0.00     161,523.25
           Paycheck              05/08/2020        DD3158    Sams, Justin A             X              0.00     161,523.25
           Paycheck              05/08/2020        DD3141    Allen, Zachary B           X              0.00     161,523.25
           Paycheck              05/08/2020        DD3160    Schutte, Jeff A            X              0.00     161,523.25
           Paycheck              05/08/2020        DD3161    Snyder, Jerad R            X              0.00     161,523.25
           Paycheck              05/08/2020        DD3163    Vos, Norman                X              0.00     161,523.25
           Paycheck              05/08/2020        DD3165    Zehner, Craig A            X              0.00     161,523.25
           Paycheck              05/08/2020        DD3153    Jordan, Don K              X              0.00     161,523.25
           Paycheck              05/08/2020        DD3150    Howell, Scott F            X              0.00     161,523.25
           Paycheck              05/08/2020        DD3149    Harryman, Jeffrey          X              0.00     161,523.25
           Paycheck              05/08/2020        DD3148    Hammer Jr, Dennis W        X              0.00     161,523.25
           Paycheck              05/08/2020        DD3143    Clark, Travis B            X              0.00     161,523.25
           Paycheck              05/08/2020        DD3142    Atwood, Alan R             X              0.00     161,523.25
           Paycheck              05/08/2020        DD3147    Finn, Brittany L           X              0.00     161,523.25
           Paycheck              05/08/2020        DD3146    Etten, Ryan J              X              0.00     161,523.25
           Paycheck              05/08/2020        DD3162    Synytsya, Oleksandr...     X              0.00     161,523.25
           Paycheck              05/08/2020        DD3159    Satterlee, Scott A         X              0.00     161,523.25
           Paycheck              05/15/2020        DD3180    Malone, Chad M             X              0.00     161,523.25
           Paycheck              05/15/2020        DD3183    Sams, Justin A             X              0.00     161,523.25
           Paycheck              05/15/2020        DD3178    Jordan, Don K              X              0.00     161,523.25
           Paycheck              05/15/2020        DD3186    Snyder, Jerad R            X              0.00     161,523.25
           Paycheck              05/15/2020        DD3188    Vos, Norman                X              0.00     161,523.25
           Paycheck              05/15/2020        DD3189    Wulkow, Chris D            X              0.00     161,523.25
           Paycheck              05/15/2020        DD3190    Zehner, Craig A            X              0.00     161,523.25
           Paycheck              05/15/2020        DD3177    Johnson, Matthew L         X              0.00     161,523.25
           Paycheck              05/15/2020        DD3176    Johnson, Chadrick O        X              0.00     161,523.25
           Paycheck              05/15/2020        DD3185    Schutte, Jeff A            X              0.00     161,523.25
           Paycheck              05/15/2020        DD3173    Hammer Jr, Dennis W        X              0.00     161,523.25
           Paycheck              05/15/2020        DD3169    Dotzenrod, Harley N        X              0.00     161,523.25
           Paycheck              05/15/2020        DD3170    Etten, Brenden J           X              0.00     161,523.25
           Paycheck              05/15/2020        DD3168    Clark, Travis B            X              0.00     161,523.25
           Paycheck              05/15/2020        DD3174    Harryman, Jeffrey          X              0.00     161,523.25
           Paycheck              05/15/2020        DD3166    Allen, Zachary B           X              0.00     161,523.25
           Paycheck              05/15/2020        DD3171    Etten, Carrie M            X              0.00     161,523.25
           Paycheck              05/15/2020        DD3187    Synytsya, Oleksandr...     X              0.00     161,523.25
           Paycheck              05/15/2020        DD3172    Finn, Brittany L           X              0.00     161,523.25
           Paycheck              05/15/2020        DD3184    Satterlee, Scott A         X              0.00     161,523.25
           Paycheck              05/15/2020        DD3175    Howell, Scott F            X              0.00     161,523.25
           Paycheck              05/15/2020        DD3182    Mangano, Bob W             X              0.00     161,523.25
           Paycheck              05/15/2020        DD3167    Atwood, Alan R             X              0.00     161,523.25
           Paycheck              05/15/2020        DD3181    Mangano, Bill J            X              0.00     161,523.25
           Paycheck              05/15/2020        DD3179    Lange, Randy L             X              0.00     161,523.25

                   Total Deposits and Credits                                                   161,523.25      161,523.25

                Total Cleared Transactions                                                      -38,677.92       -38,677.92

           Cleared Balance                                                                      -38,677.92       15,376.96

           Register Balance as of 04/30/2020                                                    -38,677.92       15,376.96

                   New Transactions
                      Checks and Payments - 27 items
           Check                  05/01/2020      ACH        Verizon Wireless                    -2,242.31        -2,242.31
           Check                  05/01/2020      1001       Eugene Pint                         -1,100.00        -3,342.31
           Check                  05/01/2020      ACH        SuperBreakers                         -539.25        -3,881.56
           Check                  05/01/2020      ACH        Echo Group, Inc.                      -357.97        -4,239.53
           Check                  05/04/2020      ACH        American National I...                -592.01        -4,831.54
           Check                  05/04/2020      ACH        Rapids Reproductio...                 -202.96        -5,034.50
           Check                  05/04/2020      ACH        Echo Group, Inc.                      -153.59        -5,188.09
           Check                  05/04/2020      ACH        US Bank                                -72.00        -5,260.09
           Check                  05/04/2020      ACH        Kum & Go                               -32.70        -5,292.79
           Bill Pmt -Check        05/05/2020      JC 12...   SCI Communication...                -5,040.00       -10,332.79
           Check                  05/05/2020      Debit      Nassau National                       -379.99       -10,712.78
           Bill Pmt -Check        05/05/2020      JC 12...   Electrical Engineerin...              -347.58       -11,060.36
           Check                  05/05/2020      ACH        Echo Group, Inc.                      -301.88       -11,362.24
           Check                  05/05/2020      ACH        Van Meter Inc.                        -197.23       -11,559.47
           Liability Check        05/07/2020                 QuickBooks Payroll ...             -19,228.73       -30,788.20

                                                                                                                              Page 3
12:26 PM                                           Ryan's Electrical Services, LLC
05/20/20                                                Reconciliation Detail
                                               US Bank Checking, Period Ending 04/30/2020

                     Type               Date        Num               Name             Clr   Amount         Balance
           Check                   05/10/2020      1003       A & N Properties                  -2,600.00      -33,388.20
           Check                   05/12/2020      ACH        Echo Group, Inc.                     -66.90      -33,455.10
           Check                   05/12/2020      ACH        Action Reprographics                 -48.69      -33,503.79
           Check                   05/12/2020      ACH        City of Altoona                      -45.00      -33,548.79
           Check                   05/13/2020      Debit      Echo Group, Inc.                    -301.88      -33,850.67
           Liability Check         05/14/2020                 QuickBooks Payroll ...           -17,310.54      -51,161.21
           Check                   05/15/2020      1002       Community State Ba...             -5,560.29      -56,721.50
           Bill Pmt -Check         05/18/2020      JC 15...   Echo Group, Inc.                 -18,422.93      -75,144.43
           Check                   05/18/2020      Debit      Echo Group, Inc.                    -283.19      -75,427.62
           Check                   05/19/2020      1004       A & N Properties                    -200.00      -75,627.62
           Paycheck                05/20/2020      ACH        Etten, Ryan J                     -2,068.94      -77,696.56
           Liability Check         05/21/2020                 QuickBooks Payroll ...           -20,627.87      -98,324.43

                      Total Checks and Payments                                                -98,324.43      -98,324.43

                      Deposits and Credits - 12 items
           Deposit                05/01/2020                                                     1,318.00       1,318.00
           Deposit                05/05/2020                                                       347.58       1,665.58
           Deposit                05/05/2020                                                     3,906.51       5,572.09
           Deposit                05/05/2020                                                     5,040.00      10,612.09
           Deposit                05/05/2020                                                     5,464.55      16,076.64
           Deposit                05/05/2020                                                     8,831.00      24,907.64
           Deposit                05/08/2020                                                        40.00      24,947.64
           Deposit                05/08/2020                                                     9,398.12      34,345.76
           Deposit                05/15/2020                                                     4,329.80      38,675.56
           Deposit                05/18/2020                                                    18,422.93      57,098.49
           Deposit                05/18/2020                                                    25,885.07      82,983.56
           Deposit                05/19/2020                                                     9,730.18      92,713.74

                      Total Deposits and Credits                                                92,713.74      92,713.74

                Total New Transactions                                                          -5,610.69       -5,610.69

           Ending Balance                                                                      -44,288.61       9,766.27




                                                                                                                            Page 4
